Approval of the Minutes of the previous sitting
Yesterday' s Minutes have been distributed.
Are there any comments?
Mr President, I must apologise, because this is not a comment on yesterday 's Minutes, but on the Minutes from the day before yesterday. Unfortunately, I noticed too late that my name was not on the attendance register. However, I was here the entire day and took part in all the roll-call votes and other votes. I would be grateful if this could therefore be corrected.
Mr Posselt, of course the Minutes will be corrected to reflect the true situation.
Mr President, Mrs Maes is not present in the Chamber. She is attending a Bureau meeting of our group. But I noticed that she is not listed on yesterday' s attendance register. She was quite definitely there. She spoke in the debate on the Swedish Presidency. I would ask you to amend the attendance register accordingly.
That will certainly be done, Mr Staes.
(Parliament adopted the Minutes)
Mr President, on Monday afternoon, Parliament proposed that the Committee on Employment and Social Affairs should look into the situation of the workers of the European corporation, Danone, threatened with the loss of 3000 jobs in the biscuit sector, 1700 of which are in France. We do not know when the committee is going to meet to discuss this matter and it is very urgent as the European Board of Danone is going to meet tomorrow.
Today, the workers of this company, in France at least, are on strike. I would like to hear your reply on the subject of this inquiry and, in the meantime, on behalf of myself and my fellow party members, I would like to express solidarity with these workers. It is appalling that a corporation worth millions should be able to drive thousands of workers throughout Europe into unemployment and poverty.
Mrs Laguiller, I would suggest that, given the importance and the nature of the matter, you speak to the chairman of the Committee on Employment and Social Affairs, Mr Rocard.
Mr President, I wonder if you have seen the exclusive report in today's edition of Le Figaro. It contains an interview with a Corsican terrorist under the headline 'Armata corsa: menace terroriste sur Paris et Strasbourg.' The terrorist belongs to the Armata Corsa organisation. The interview appears on the front page of today's Le Figaro and says that the Armata Corsa is threatening direct strikes on Paris and Strasbourg if its demands, which include the release of prisoners, are not met. The newspaper says that it has published the article in order to alert French public opinion to the immediate danger threatening it and it also states, by way of information, that emergency measures have been taken in Paris in order to deal with this immediate threat. It says nothing about Strasbourg. I should like to draw the bureau's attention to this major issue and ask if it knows anything about this and if it has made representations to the authorities in Strasbourg for additional measures to be taken to protect Parliament because it seems to me that anyone who so wishes can enter the Parliament building and I fear that we may have to deal with highly dangerous and unforeseen circumstances.
Mr Marinos, I wish to say, first of all, that I am grateful for your information, or at least for the fact that you have shared it with us. There is a feeling in Parliament, which I think is shared by all Members, that the authorities governing this institution take account of and give great priority to the issue of security. I therefore feel that everything necessary is either being done or being considered in order to guarantee the smooth functioning of this Chamber in Strasbourg or in Brussels in the most secure conditions possible. In any event, thank you for your information.
Mr President, as rapporteur in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy on preparations for the accession of the Czech Republic, I have a request to make of you. It has come to our attention that a member of the Czech Parliament, Mr Ivan Pilip, has been arrested in Cuba. He has evidently been accused of spying. The truth is that he met civil rights campaigners and that his actions were quite normal for a member of a freely elected parliament.
Mr President, I urge you to arrange for a request to be made to the Cuban authorities for Mr Pilip and those accompanying him to be released immediately, because the Cuban regime does not have any moral grounds for giving lessons in democracy to members of a freely elected parliament. I have all the more reason for asking you this given that in April this year a meeting of the Inter-Parliamentary Union is due to take place in Cuba. How can one possibly justify holding a meeting of this kind in a country where members of parliament are arrested if they talk to civil rights campaigners?
Thank you very much, Mr Schröder, I shall convey your information and your concern - which, I think we all share - to Mrs Fontaine, the President of this Parliament, who will certainly state Parliament' s position on this issue.
Mr President, I rise to request that the threats of terrorism against this House be taken seriously and that the Secretary-General draw up a plan to actually guarantee the safety of this House.
I shall repeat what I said a few moments ago: I believe that Parliament takes security issues extremely seriously, and we all feel that the circumstances in which we work and the fame of Parliament itself make it a target. The competent authorities are therefore very attentive to this issue and to looking at measures to improve the situation so that we can work safely and in peace.
Mr President, also on the question of the security of the House, you will recall that on 28 November 2000, the Turkish Foreign Minister addressed the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy of this House and he was interrupted by demonstrators.
This was a cause for great concern. At the time, we drew the attention of the President to this matter and she promised she would look into it and find out what the circumstances were, how the demonstrators had got into Parliament, and take appropriate steps to ensure that such things did not happen again.
In the context of what we have been discussing, the security of this House, I wonder if you would follow this up and see what steps have been taken to improve security and report on that particular incident last November.
Mr Van Orden, the President of Parliament and the Bureau fully note your comment and you will soon have a response to the important issue that you have raised.
Balanced participation of women and men in the decision-making process
The next item is the report (A5­0373/2000) by Mrs Karamanou, on behalf of the Committee on Women' s Rights and Equal Opportunities, on a report from the Commission to the Council, the European Parliament and the Economic and Social Committee on the implementation of Council Recommendation 96/694 of 2 December 1996 on the balanced participation of women and men in the decision-making process [COM(2000) 120 - C5-0210/2000 - 2000/2117(COS)].
Mr President, Commissioner, ladies and gentlemen, as you all know, respect for the human rights and fundamental freedoms of women is a very recent affair.
It was not until the twentieth century that women acquired the right to access education, the sciences, the arts and paid employment and that they were finally recognised as beings with political rights. The 20th century began with women fighting for the right to vote.
At the start of the twenty-first century, the demands of half the population on the planet centre around achieving a fair division of responsibilities and obligations between the sexes in all sectors of economic, social, family and political life.
The need for women to be promoted in the decision-making process and for a balanced participation of women and men in the democratic institutions, reflecting the balance of the sexes in nature, is a sine qua non of democracy and peace and of the cohesion and competitiveness of the European Union.
In response to this need and on the basis of documented proposals by the European network of experts which made up the Commission in 1992, the Council adopted an important recommendation to the Member States on the balanced participation of men and women in the decision-making process in December 1996. We can see from the details provided by the Member States that little progress has been made over the last three years and that there are huge discrepancies between the Member States. The most satisfactory results are in countries which have a long tradition of promoting equality of the sexes, such as Sweden and Finland, where the proportion of women in parliament and government is over 40%. Sweden, as you all know, has a cabinet of 10 male and 10 female ministers. And of course, at the other end of the spectrum, there are countries such as Greece and Italy, where the proportion of women is below or around 10%.
The problem obviously relates to the upper rather than the lower echelons of administration, where the real decisions are taken, where the real power is exercised, where the future of the European Union is planned and organised. Clearly, courageous measures are needed if the problems and contradictions inherited from past covenants between the sexes are to be resolved. We need a new institutional and social framework which reflects all the changes that have taken place since, which guarantees equal opportunities and divides responsibilities fairly and evenly between the two sexes, so that any decisions taken reflect the wishes, values, priorities, interests and abilities of both sexes of the human race.
Now that women are fully involved in the production process and outnumber men at European universities, there is no excuse to exclude them from policy- and decision-making processes, nor is it right that women should bear the burden of family obligations and home-making alone. According to studies and research, men and women working and taking decisions together, a balance between the male and female, could result in a more balanced and fairer world. This balance must not, of course, drop below 40% for each sex, which is considered an acceptable percentage, especially in Scandinavia, where it has been applied for years now.
What is certain is that, once there is a critical mass of women in the decision-making process, priority issues relating to the quality of life, such as environmental protection, social policy and welfare, medical care, education, the fight against drugs and trafficking in human beings and the peaceful resolution of conflicts will emerge on the political agenda. If we are to move in this direction, i.e. if we are to achieve a balanced participation of the sexes, we need to adopt specific initiatives and measures, such as revising the party political structure and the procedure for selecting candidates. The legislation on public funding for political parties should make provision for greater funding for parties which guarantee a gender balance within the party and for sanctions for parties which have too few women, as was recently decided in France. Governments, especially in countries in which the proportion of women is below 30%, should consider how to adapt and reform their electoral systems. Similarly, if quotas introduced are to be effective, they must be linked with other measures relating to political parties and the reform of the electoral system. We also need to tackle stereotypes by teaching the role of the sexes from an early age and to cultivate women's ability to hold high office. We need to strengthen the social infrastructure in order to care for and support senior citizens and, finally, the Member States need to take part in the next Intergovernmental Conference to reform the Treaty so that there is a strong legal basis which will guarantee a balanced participation of the two sexes in the institutions of the European Union, so that we can finally do the obvious and ensure that the natural balance of the sexes is also expressed in the centres of power and that any decisions taken on the future of Europe are not taken in the absence of women.
Mr President, Commissioner, ladies and gentlemen, how can we strive to create a balance between men and women in their working life, both in the private sector and in public institutions, and both at European and national level? We need an effective strategy leading to positive measures. We need to combat ignorance and outmoded clichés about gender roles. Our role model should be those confident women who very effectively occupy senior positions and who actively participate in the community. However, they, and this applies equally to men, have to be able to manage their domestic commitments just as well as they cope with the professional demands placed on them.
On behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I would like to congratulate Mrs Karamanou on her report, which includes many important sections, such as the demand for the role of women to be enhanced or for action to be taken to counter women's inadequate representation in management and decision-making bodies within companies and also, I have to say, in trade unions. The lack of equal opportunities in the labour market needs to be tackled by developing talent early on. We also support the call for gender-specific statistics in order to produce meaningful comparisons of objectives and outcomes. We are in favour of cooperation between the two sexes and therefore want to see women's concerns, outlook and experience making a contribution. They really do enhance a man' s world.
However, on some points there is not a majority amongst the Members of the PPE Group in the Committee on Women's Rights and Equal Opportunities. That is why one half voted for the report and the other half against - now that is equality. The main concerns are covered in the four amendments which I have tabled jointly with Astrid Lulling. Mrs Karamanou has already agreed to one of them: career and family are no longer to be described as a double disadvantage which women have to face, but rather as a twofold burden which they have to cope with and which they can indeed cope with in practice.
Another amendment opposes the idea that women need to be trained in areas like public speaking and assertiveness if they are to get on in the world. For one thing, men also have shortcomings in these areas and, what is more, these days many women do not wait to be given financial support to do this. They are doing it themselves and have been doing so for a long time.
However, the two most important amendments are about rejecting the establishment of quotas. We know that there are various systems in the Member States. Some have quota arrangements of one kind or another. Some want a kind of exchange system, alternating men and women, and others stipulate that the parties have to pay fines if an adequate proportion of women is not guaranteed in their lists. The principle of subsidiarity should come into play here. Surely it is not right for individual measures in Member States to be eroded by Europe through the back door.
Elsewhere, governments are called upon to review the differential impact of varying electoral systems. That is not a job for governments - it is a job for the parties. They should look at this and draw up their voting lists carefully with this in mind. It is their job and not one for governments. We regard these amendments as so important that we have requested a roll-call vote. If you could give us your support on this, Mrs Karamanou, your report could well secure an overwhelming majority.
Anyone deeply concerned about equal opportunities needs to make sure not only that the overall objectives are right, but that the detail is right too. The more precisely we word this, the greater its credibility will be, especially among those who do not have sufficient experience in this field, and that will make it all the more likely that we will secure a broad consensus today.
Mr President, ladies and gentlemen, the policy of the Group of the Party of European Socialists is for every female citizen of the EU to have access to decision-making processes at local, regional, national and European level. Equal participation for women in political and social decision making is not only our legitimate right, but a social necessity. We do not just enrich a man' s world; we are participating in all areas of this supposedly male world.
As the new millennium dawns, we are continuing to fight alongside our colleague Mrs Karamanou, who I would like to thank sincerely for her persistence and hard work, in order to move closer to the objective of equality in the distribution of power between men and women. It has been a long haul from the first women's suffrage, in Finland in 1904, to gender-balanced political lists in France, and we still have a long way to go before we can take women presidents, mayors, ministers and party chairs for granted as a part of everyday life.
The European Union has made considerable progress in this regard. We have now been able to increase the proportion of women in the European Parliament to 30%, and it is, incidentally, markedly higher in the left-wing groups than in the Conservative and more right-wing groups. 25% of the Commission is made up of women, and the figure is 24.8% in the governments of the Member States and 22.5% in national parliaments. I am pleased to bear glad tidings from my own country. Since the last government reshuffle in Germany, women now make up 37.5% of the Federal German Government, and this has been achieved by my party, by my political family.
We are therefore confident about our own role and can act as a driving force for equal rights and the demands arising from the Karamanou report. I must call upon the House to support the rapporteur, Mrs Karamanou, as regards the three issues just raised by Mr Mann, and stick to the original text presented by the committee. It would be a mistake to reject quotas, as the parties are being urged to do. Furthermore, we also supported quotas as advocated in the report to the World Conference on Women in Beijing. The right thing is to keep all mechanisms open.
Mr President, I should first of all like to thank Mrs Karamanou for a really outstanding report. I think it is exemplary in the way it is written. The report clearly emphasises the big differences between the Member States, but there is one thing all the countries have in common: there is no equality, including in those countries which are furthest along the road, and here I am thinking, for example, of the Scandinavian countries. In Scandinavia, we have made a lot of progress at parliamentary level, both on the back and the front benches. Only Sweden and Finland are mentioned, and Denmark is included in an aside. I should therefore like to say a couple of things about Denmark. I want to stress that 9 of the 21 ministers in the Danish government are women and that both the Minister of Economic Affairs and the Minister of Finance are women. My own party has 4 female ministers at the moment and one male minister, plus a female leader of the parliamentary party and a female party chairman, and I am the only woman elected to the European Parliament. We have fortunately never gone in for quota systems for, if that were the case, I believe that men would have begun to take advantage of the fact.
In the Scandinavian countries too, however, there are very few women in management posts, particularly at the highest level. Denmark has nothing to boast about, and nor has Sweden, as far as I can see. As was pointed out yesterday, the Swedish Prime Minister' s delegation consisted only of men. We clearly have a problem, therefore. I personally believe that this has to do with the demands made of women in the hierarchical system. But that is, of course, something we can discuss. Globalisation and ICT will pull in two different directions. Clearly, ICT has a flat structure, and that is to women' s advantage. Globalisation has a concentrated structure, which is to the disadvantage of women who thoroughly lose out in the hierarchical system. In conclusion, I want to say that my most important message is that cooperation at European level can be extremely useful to us, but we must recognise that the different countries face very different problems, and quite different initiatives are therefore required. We must distinguish between those things from which we can all benefit in the Community, for example statistics that can be compared, and those areas in which we can clearly only offer each other inspiration. That attitude will be of no less immediate importance in connection with enlargement. Here, we are concerned with countries which may well have the legislation in place, but not the tangible arrangements, and joint aid on our part is really needed in this area.
Mr President, I wish to congratulate Mrs Karamanou on a very good and comprehensive report. One of its main themes is the need for an integrated strategy. If we are to tackle the very serious imbalance of representation of men and women, not only in the political sphere but also in decision-making at all levels in society, this is essential.
We should remember that just last year the Finnish presidency looked at nine sectors in the Member States, including national, regional and local parliaments, the civil service and the supreme courts. Wherever it looked it found women were under-represented. The problems have been recognised for a long time, but progress on solving them has been slow.
We repeat ourselves constantly in these reports, calling for better statistics and training, awareness campaigns to encourage more women into politics in the same way as they have already very often become key players in their own communities and local groups, and for measures to make it easier for men and to women to balance work and family life.
We have to keep on saying these things because they are needed. But, in addition, we need positive action, such as quotas, to make a real difference.
This report does not dictate what should be done in individual Member States, but calls upon the governments to look at their own situation and take action to improve the balance of women and men, using legislative means, if necessary, as some have already done.
Where these measures have been used, they have been successful, not only in getting more women elected to Parliament but also in raising awareness, providing good role models for other women - girls in particular - and improving debate and decision-making all around. So the Group of the Greens/European Free Alliance will support all the conclusions of the report because it will contribute towards achieving equality and real democracy.
Mr President, in the Swedish Encyclopaedia of Women' s History, the entry under the heading Patriarchy reads as follows:
'A social system based on hierarchical relations between men, structured so that the decision-making processes are controlled from the top down and so that women as a sex are placed in a subordinate position. The ideological justification is provided by a system of values designed by male thinkers and founded on men' s perception of reality.
The material basis of this system consists of a division of labour according to gender which, at all levels of the hierarchies, assigns to women the tasks which are either unpaid or more poorly paid. One of the prerequisites of this is control of women' s sexuality and fertility. This control in turn requires structural violence against women, on the one hand, and that women practise self-repression, on the other.'
I would like to come back briefly to the question of how we practise self-repression. After all, it is not just in this Chamber - it also happens throughout the various sectors of society - that representatives of the Group of the European People' s Party discuss the allocation of quotas and, for some reason I cannot fathom, have a terrible dread of allocating quotas according to gender. It is said that women must be appointed on merit, but I should like to ask the question which, more often than not, employers and leading male politicians apparently fail to ask: What merits are we actually looking for? After all, we know that, to a large extent, women and men are at present unequally represented in society as a whole.
We in the Confederal Group of the European United Left/Nordic Green Left have no problem whatsoever with backing Mrs Karamanou' s report one hundred per cent - on the contrary. We are waiting for what is called the 'ketchup effect' . We have now been waiting for 150 years, so we do not want to wait even another two years for something to happen.
Mrs Karamanou, I think that the low level of representation of women and, indeed, young people in our parliaments is the result of a democratic deficit, not a surplus. Closed electoral lists drawn up directly by the parties - as recommended in your report - where it is not even possible to express a preference vote, represent the best system for achieving proportional representation of parties, or rather party officials and candidates selected by parties, be they women or men, in our parliaments. On the contrary, I think the slow progress in representation of women and young people in our parliaments is actually due to electoral systems which prevent candidates standing against each other and being chosen, if only in primary elections, by the people rather than by party secretaries.
I doubt if the statistics are particularly telling either way - I wonder what Margaret Thatcher or Hilary Clinton would think of your position on the majority system - but a great deal of data and evidence exists to demonstrate the opposite of your theses.
Another recommendation, made in the explanatory statement to your report, is to go so far as to grant public financing incentives to the parties which get the most women into parliament. Although done with the best of intentions, that could be the road to bureaucracy and subsidised representation and representativeness in our parliaments, and it is a road I do not feel we should take. Women' s representation requires more democracy, not less.
Mr President, ladies and gentlemen, our central concern must be to establish equal opportunities between men and women. By equal opportunities I do not mean levelling down, I mean equal opportunities for equally qualified women to join and progress in the decision-making process and in professional life, for example by eliminating differences in salaries between men and women doing equivalent work. We know from the statistics that in nearly all countries at least half the electorate is made up of women, yet the number of women in decision-making positions in companies and in public bodies is remarkably low. I regard the prime political task as being to eliminate all barriers to equal opportunities. I have in mind framework conditions that allow women to take responsibility for shaping their own individual lifestyle. A policy that shifts this task to economic players lets policy makers off the hook at the expense of those affected. Because the issues involved are social protection, the value of family work, qualifications and skills, working conditions, working hours and much more besides.
It is not a matter of quotas and positive discrimination. If you will forgive me, I consider that notion in itself to be absurd. How can discrimination be positive? I do not want to have my job because I am a woman, but because I am qualified for it, and I believe that many women feel the same way.
Mr President, Commissioner, this report deals with the balanced participation of men and women in the decision-making process by analysing the different situations and the lack of participation of women. We always point out that we women make up half of the population and therefore we need greater participation so that women can feel duly represented.
However, it is important to point out that the incorporation of women into public life and the labour market in prominent positions is very recent. And we should also point out that it has happened thanks to the efforts of women themselves, who have had to overcome enormous difficulties. It is a long road along which we must continue to make progress, until such time as it is so normal to find women in the positions which have always been occupied by men that reports such as this are no longer necessary.
Women need support, they need more training, more convenient hours of work and sufficient help so that they can reconcile their professional lives with their family lives. Greater participation by women means improvements in democracy and the full recognition of their rights on equal terms with men.
We agree with the majority of the report - and we would like to support it totally - with the exception of the specific reference to establishing fixed obligatory quotas, because that could create added problems for women themselves.
We argue for more balanced and higher-level participation by women than there is at present, particularly in certain countries of the European Union. The European network of equality committees of the national parliaments, which already exists, should be strengthened, because it is a very appropriate forum for the exchange of experiences and of good practice.
Women must be involved in all areas - not just in the defence of their own rights - by participating in the resolution of everyday problems, in the institutions and on company management boards, in unions and in social and cultural organisations.
Mr President, a successful man once said that half of heaven is borne up by women. But the voices of women are absent when it comes to taking key decisions and setting priorities. In other words, women, who make up more than half of the world' s population, are seriously under-represented in political, economic and social areas. This is unacceptable in a democracy. Nowhere is the rift between de jure and de facto equality greater than within the decision-making process. In order to achieve a balance, a concrete plan of action with a set timetable is needed. An important part of such a plan is a benchmarking system.
I am therefore very pleased that Mrs Karamanou would like to see such a system. I propose that the EU' s objectives regarding women in the decision-making process be based on the average of the three most successful Member States within each field, with annual reports from the Member States.
It is mainly women who are victims of violations of human rights, such as rape, sexual offences, abuse in the home and trafficking. Women are under-represented on the legal and legislative bodies that judge these crimes. This leads to the latter being given low priority. Often, the perpetrators are not prosecuted. The equal participation of women in decision-making processes is not only a matter of demanding social justice and democracy, but is also essential if women' s experience and knowledge is to be made the most of. Failure to utilise women' s decision-making abilities is an unacceptable waste.
In Sweden, the Social Democratic Party has opted for the allocation of quotas. This comes after many years' struggle to increase the number of women involved in the party, which is to say qualified women. Women represent 50 per cent of our Government and 44 per cent of the Swedish Parliament. The only party to have openly opposed this is the Conservative Party. All these women, however, are qualified. Women should not only bear up half of heaven, they should also accept responsibility for decisions concerning our whole world.
Mr President, I want to express my thanks for a good report. It should be obvious to everyone that men and women should have the same opportunities to participate in decision-making at all levels, but unfortunately this is not the case. So what can be done? We need greater equality in the home, access to good child care, shared parental responsibility, more encouragement within educational systems to break with traditional gender-linked roles, and flexible working hours in order to accommodate individual requirements. In addition to this, we also need working methods in politics, industry and trade unions which are not based on men' s priorities.
Despite the fact that politics continues, to a far too great extent, to be a male domain - in some countries more than in others - the problems are greater still in industry and trade union organisations. This is unacceptable and needs to be the focus of more attention.
Equality is not a women' s issue and can only be achieved through cooperation between both sexes. Therefore, men must be involved - in a totally different way than at present - in working towards equality. For instance, more men should be actively involved in working towards equality within this Parliament. We need more women in decision-making positions, but - and this is where I agree with Mrs Theorin - not because they are women but because it is unacceptable for so much skill and experience to go to waste.
Mr President, ladies and gentlemen, Mrs Karamanou' s report places emphasis on a very important issue: equality between men and women is extremely precarious. All the figures consistently demonstrate this and we are making slow progress. That is why, in my view, we have to keep emphasising the issue of decision making and what Europe can do. Europe has played a leading role in the struggle for equality of treatment, on the one hand, and equality in decision making, on the other. This has been largely inadequate, however, bearing in mind the contents of the Charter of Fundamental Rights, where decision making on policy is taken into account only with regard to European Parliament or local elections.
I would just like to tell you about the French situation, where we have a law which is currently being implemented for local elections. In the battles we are waging we discover that every day in the French press there are truly fascinating articles and debates about the way that the real situation is being transformed, for, Mrs Karamanou, alongside Greece, France is the most backward country in Europe in this regard. Today, with the game of musical chairs that is being played by the government, women make up 8% of the national parliament. That is less than 10%, and that means that the French situation is significant. The debate we are having today in this Chamber is one that has been going on continuously for two or three years in France. I have just one argument in defence of equality, not just political equality but equality in general.
This argument, which is both political and philosophical, is this: there is no equality without restrictions, and I challenge the Group of the European People' s Party to prove otherwise. Let us not talk of positive discrimination quotas or anything else. There can be no production in our society without restrictions in order to ensure equality. This is the only comment I wanted to make. It was our final argument in the battle for equality.
That is why I want to add very quickly, by way of conclusion, that there is nevertheless something important which must be clarified in today' s debate about decision making, which does not cover the whole problem regarding sexual equality, and that is the difference between political and economic matters. We now know what we have to do in the political arena, and I believe we are making progress. Certainly, I am gaining a great deal from the current experience in France. As regards economic equality in general, and decision making in particular, however, the problem is much more serious and much more extensive. As my fellow member in the Group of the Europe Liberal, Democrat and Reform Party has just mentioned, what happens within trades unions and in professional elections has as yet hardly been formulated. We have to work on this. It is a much more complex issue. I believe that in future we must no longer talk about political equality without finding the appropriate mechanisms. These will not be the same mechanisms in terms of constraints as those used in the political arena. The means of guaranteeing better representation of women both in industry and at a professional level must be found.
Mr President, when I started out in politics some thirty years ago, and I went along to the preliminary meeting of the Mexico World Conference on Women, which took place in New York, I accompanied the only female diplomat our country had at the time. All the discussions in New York on how we could help women penetrate the world of decision making, the world of employment, etc., were wasted on her. She had reached her goal under her own steam, but she had made so many sacrifices along the way that she had become a woman whom I do not wish other women to take as a role model. For women who made their way into politics, diplomacy, etc. many years ago, are women who had to make huge sacrifices.
What we want is to give women the opportunity to find their niche in decision making, politics and the world of employment in a normal way, with some help from society. We might well question how this should be done. How can we help women?
For years, we have been looking for strategies for a society which pays lip service to the idea that women must be given all opportunities, but which has so little input when it comes to setting up binding, effective strategies in order to achieve this. The few strategies which were set up have always been strategies with target figures or quotas - call them what you will. The target figure system or the quota system is not a system which only applies to women. In my country, where the two language regions, Dutch and French, should coexist in harmony, we also apply quotas for language proportions.
The quota system, therefore, is not a system specifically designed for women. People now act as if it were a system which only applies to women, but it is a system that is used in many areas of society. It is likely that it will also be applied to other areas in future. I have quoted one example. I cannot understand, therefore, those who are so anxious about this system.
Each time, I wonder whether the reason why they are against the quota system is because, ultimately, their aim is to prevent women from joining at all, or whether it is genuinely because they have fundamental objections. I am in favour of a quota system. This view is not shared by the majority of my group, but is by a number of others. I am an advocate of the system. I successfully introduced it in Belgium as the only country in Europe, and it was soon copied in France. I believe it is one of the few practical options which exist at the moment. I support the Karamanou report. Congratulations.
Mr President, Commissioner, despite the fact that the number of women in education, employment and politics has increased and continues to increase, it is clear that there are still great problems and inequalities in the social sectors under discussion. Those who trust in the idea that, thanks to official equality and the passage of time, self-regulatory mechanisms will work in favour of social balance, are mistaken, because they do not appreciate the fact that, although equality before the law and equality of opportunity are necessary conditions, they are not sufficient in themselves. Women with the necessary abilities often do not make it, but we know many cases of men who attain positions of power without having sufficient merit and they are never called 'quota men' .
Parity democracy, which we have been talking about for many years, is an instrument which is intended, through balanced representation, to put an end to the model of structural power which has kept women out of the decision-making process. It is essential to create administrative structures which promote and monitor gender equality, and it would also be very helpful to resume the work of the European network of experts in the promotion of women in the field of decision-making, which had considerable success in the past.
On the other hand - as Mrs Karamanou' s excellent report points out - it is especially important to promote the participation of men and women in all policies at a proportion of a minimum of 40% and a maximum of 60%. In this respect, the systems of alternating men and women on party lists, promoted in certain political parties, have had unquestionable success. So the aim must be the adoption of national electoral regulations which provide for the creation of parity lists. The next Intergovernmental Conference must include amendments to the Treaty in this respect, so that this objective may be fulfilled in all the institutions and policies of the Union.
Mr President, Commissioner, fellow women MEPs, if we want to improve our democracy - and that should be our objective here - it is essential that we share responsibilities and power.
Mr President, the participation of women in decision making is not only a necessary condition for the rights and interests of women to be respected, but also an essential basis for consolidating justice and developing democracy. The reality of the situation shows that, despite various recommendations and resolutions, this is an area in which major imbalances still remain, with a huge under-representation of women in decision-making bodies, both in economic and social spheres of activity and in politics, and this contributes to maintaining existing imbalances and discriminations.
As the rapporteur, whom I congratulate on her work, emphasises, it is therefore crucial to adopt bold measures to promote the participation of women in decision-making, which will also require men and women to take on an equal share of responsibilities in public and private life. We must also encourage new anti-discriminatory practices, and that includes within political parties and public and private administrations too, with the aim of eliminating the psychological and practical obstacles to the participation of women in decision-making structures and in political life, thereby preventing retrograde action such as the recent case in Portugal, where the government abolished the Ministry for Equality. We must change this situation.
Mr President, Madam Commissioner, I am in favour of a much more balanced participation of women and men in the decision-making process than is currently the case. But, unlike our rapporteur, I am not conceited enough to claim that everything would be different and better if women participated equally in the decision-making process.
Nevertheless, we must not accuse all men across the board of having the wrong intentions, for example in relation to defending the rights of children or to the environment, to name just a few of the areas mentioned in this context by our rapporteur. Fortunately, there are men who are talented and fervent supporters of the rights and interests that are close to our hearts. Unfortunately, there are also female politicians who just cannot be relied upon, even when it comes to putting more female candidates on the electoral lists. In my long political career I can tell you that it has mostly been women who, afraid of competition from me, have tried to put spokes in my wheels.
It must, of course, be said that, despite the good policies of equal treatment and equal opportunities which have been developed since 1975 by the Community and, above all, despite the well-intentioned recommendation of the Council in 1996 on the balanced participation of women and men in the decision-making process, progress towards these objectives is slow. It is moving at a snail' s or a tortoise' s pace rather than at the speed of a racehorse. The reason why I voted against this draft resolution on the Commission report in the Committee on Women' s Rights and Equal Opportunities was because it makes a number of exaggerated claims and demands, which are counter-productive for women who want to participate fully in the decision-making process.
I am therefore against the reference to a 40% quota, below which measures would be called for to achieve a balanced representation of both genders. I am of the opinion that such measures are essential now and in the future, irrespective of the percentage of participation that is achieved. I am against the demand addressed to political parties that they adopt quota systems and, in particular, the zipper system to set up the electoral lists. This zipper system would be incompatible with the electoral law of my country where, fortunately for me, it is not the political party which decides the place of a candidate on the electoral list, but the people, by means of preference votes.
What we need to do is to call on political parties to reform their structures and procedures with a view to getting rid of the direct and indirect obstacles to the participation of women, given that Member States could encourage political parties to put a larger number of female candidates on their electoral lists, by means of financial incentives if necessary. Finally, I find it absurd to demand that only women be trained to take on leading roles and to take decisions when many men, who already have such roles and jobs, would greatly benefit from such training.
My Group has tabled amendments to get rid of the counter-productive demands I have just described and I hope that these amendments will be adopted. I would just like to make one more comment, which I should not really do before the vote, on the French translation of our amendments. It is defective to the extent that these amendments are not only incomprehensible but, as co-author, I am bound to say that, when I read these amendments in French, I feel like a mother hen who can no longer find her chicks. So, Mr President, it is the German text which takes precedence. I ask Members to be aware of this and to bear it in mind when we vote.
Mr President, Commissioner, as the rapporteur has told us, the number of declarations, resolutions and undertakings on equal opportunities for men and women is pretty respectable. The Treaty of Amsterdam is ultimately the legal basis and it defines equal opportunities between men and women as one of the main priorities of European policy. However, although there has been some modest progress, there are still some conspicuous shortcomings. There is a marked imbalance in the involvement of men and women in the decision-making process, and there are alarming differences between individual Member States. Throughout Europe, there are especially few women in leading positions in administration and in political decision making. This means that everyone involved in the economic and social world has to play a part if responsibility is to be distributed evenly across the public and private sectors, in business, politics and family life. Above all, we need to recognise that the equal opportunities deficit in the labour market is partly attributable to the low proportion of women in Europe's businesses, in its trade unions and in its public sector, and partly attributable to an inadequate social infrastructure, distorted stereotypes and low pay.
One important area we need to tackle is education and training. Amongst other things, women have to learn to lay claim to a role in leadership and decision making. You cannot talk about balance when women account for just 40% of all those involved in politics at European or national level. Quotas are therefore an important instrument if we are to approach this target. But it is not just a question of increasing the number of women, but also about enhancing their role in society and recognising the quality of their work.
Party and government structures need to be examined and where they are found to be lacking we need to jointly create binding requirements, such as ministries for equal opportunities. Greater involvement of women in public life needs to be regularly monitored using up-to-date statistics. This would also clearly demonstrate that not only have we reached targets but that we have also regressed in certain areas. This means that we have to promote equal opportunities while, at the same time, defending what has already been achieved.
Mr President, I would like to express the point of view of working women not only because it is on them, of all women, that the burden of social organisation weighs most heavily, but also because the workers' movement can take pride in having been the first to fight for the recognition of equality between men and women.
Long before the ruling class gave women the right to vote, the workers' movement had already, within its own organisation, given leading women the place they deserved. The fate of working women is linked to the status of the working class as a whole. It is women who are the main victims of insecure employment, enforced part-time work and the low salaries that are paid for such work. What is unacceptable is that insecure employment, enforced part-time work and low salaries are allowed to exist.
Speeches about equality between men and women will continue to be just so much hot air as long as countless working families are deprived of adequate housing and as long as there are not enough public amenities, child care centres and nursery schools.
In all areas, European institution policy is no more favourable to the interests of working women than Member State policy.
Although I will vote in favour of the report because of the good intentions that are stated in it, they are still nothing more than good intentions.
Mr President, Commissioner, ladies and gentlemen, even today we cannot assume that men and women can work alongside each other with equal rights in all areas. That much we all agree upon. But we also know very well that participation in decision making, be it by men or women, is not an automatic right. The situation varies widely, depending on the field, the specialism and the area of responsibility. This is bound to be a factor when reaching a decision about any man or woman seeking to hold a particular office, applying for a job or wishing to join a particular committee.
However, we can legitimately ask if this always applies. Is it not true to say that there are still certain prejudices in our society which militate against a person or a sex from the outset? The male nursery school teacher or woman fire-fighter are still exceptions to the rule - as are women who make it to the very top on management boards, as directors or on political committees. As a rule, this under-representation is not because of any lack of skill or expertise. A woman always has to do something extra to prove herself - expertise on its own is not enough, her entire circumstances play a part. Her children, her family and even the simple idea of the weaker sex are barriers to progress.
For far too long we have been telling women that they have to be better than the men they are competing against. For that reason alone we need things like the report before us to wake society up from time to time and keep up the momentum. I believe that the double burden of family duties and a career should not be used as grounds for discrimination, nor are they a double disadvantage as stated in Recital D. Combining a family and a career in fact demonstrates a high degree of organisational skill and life experience that should not be underestimated, and should be regarded as a particularly useful skill for those in leading positions. It should also be assumed that men have the same family commitments as women, and all we women debating here this morning who have a family would be unable to do all this if our partners were not also committed to their families as fathers.
Unfortunately, we have not quite reached that point yet, and it can still be said that whereas a family provides support for a man, it is a millstone for a woman. So, right from the outset, when we are educating young people, we need to counteract these entrenched social images. I doubt whether simply demanding quotas and percentages is the right way to achieve greater representation, and it should surely not be this Parliament' s job to call for 40% representation in all political fields at national and international level.
For awareness to grow we need balanced reports and discussion papers that emphasise equal representation, and I therefore urge you to support the PPE Group' s amendments.
Mr President, Commissioner, ladies and gentlemen, I wish, first of all, to congratulate our fellow Member, Mrs Karamanou, on the excellent report she has presented to us. I am not offering my congratulations as a mere formality. I am doing so in order to be fair and because I believe they are deserved. This report is not only excellent, but its explanatory statement is a study of the greatest interest to anyone concerned about equal rights for men and women and will undoubtedly serve as a seminal reference work for the future. This proves the eccentricity of the Bureau's decision to reduce the length of explanatory statements to one page. This Chamber does not produce paper by the metre. We are engaged in politics and politics must have a sound basis. Your report, Mrs Karamanou, is a fine example of the importance of the political texts drawn up in this Parliament.
In my speech I shall focus on the electoral system. This is a crucial problem because it predates our own participation in politics. Women must be given the opportunity to be elected in order to prove what they are capable of. Some electoral systems make the participation of women even more difficult. These are, as we have seen, systems that use single name lists. This practice has systematically penalised women. It is not so much the electorate that is to blame, but the structures of the parties themselves, which create enormous difficulties by means which are often less than legal.
Thus, although there is a move towards attempting to change this system of single name electoral lists, with procedures being created, in France for example, to set the balance right and to achieve a quota of 50% for both sexes, the Portuguese government has announced the creation of a new electoral law that will partially replace the proportional system with the single name system. This is an initiative that gives great cause for concern and we must be aware that, in this case, this will clearly discriminate against women who wish to participate actively in politics.
Mr President, I should like to congratulate Mrs Karamanou on her excellent presentation of the situation in Europe as regards equality of the sexes and on her ordered approach to proposals and solutions. I am sorry that the spokesman for the PPE who expressed the greatest opposition to the report has left because the debate would have been highly interesting.
Allow me to start by making a political observation. The title of the report: "The balanced participation of women and men in the decision-making process" has a dual meaning. The decision-making process takes place in the centres of power; but it also means balanced participation in the most important decision-making process for the future, which takes place in the family. So it refers to both sexes and the numbers of women in decision-making centres cannot be increased unless the proportion of time which men spend on family matters is also increased. This automatically means that if we want to achieve the required target, we need to make changes to the family, society, the economy and the cultural identity which we have had for centuries.
The debate revolved largely around whether or not quotas, i.e. a quantitative commitment on participation, was an acceptable solution. I would say, from a philosophical point of view, that a set of numbers or rules can never change a social fact of life. However, history shows that rules and targets can bring about change, especially if they are accompanied by a set of policies. So what we need to do, and this is clearly expressed in Mrs Karamanou's report, is to implement three types of policy simultaneously if we are to achieve this important objective, which concerns democracy in our societies.
The first type of policy is mainstreaming equal opportunities in the economy and employment, in social systems and social protection and in education systems and the cultural identity of our societies. The second type of policy concerns specific measures and specific positive action to support the policy of participation in the decision-making process. These measures relate to electoral systems, where it has been proven that there is a close correlation between electoral systems and the participation of women, they relate to the need for continuous statistics which throw the facts into relief, they relate, of course to political parties and their internal political commitments and they relate to laws for positive action. Excellent examples have been cited in this Chamber, which prove that wherever quotas have been applied in conjunction with all the policies which I have just mentioned, they have had positive results. And we cannot ignore the fact that the only countries which have made any serious headway with the participation of women are the countries which had applied specific policies. Not always with legislative undertakings on quotas but with political undertakings by the political parties and always with specific quantitative targets.
Finally, there is a third type of policy which relates to intervention by the European Union and collaboration on the part of the Member States, such as political networks of women, indicators at European level - I refer to the Finnish Presidency and the 9 indicators, the application of which could create national undertakings and national targets - benchmarking, training and, finally, support for women in the national states and on the European political scene with an important international role, because this is what creates the standards for power and the standards for women politicians for later generations.
Mr President, ladies and gentlemen, I shall close by repeating what the Prime Minister of Luxembourg said when the question of whether or not there should be specific targets for employment in the Member States was being debated: 'The expression of political desire, the expression of political intention is not enough. Policy without specific quantitative targets and means is simply literature.'
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at noon.
Competitiveness of EU forest-based and related industries
The next item is the debate on the report (A5-0384/2000) by Mr Seppänen, on behalf of the Committee on Industry, External Trade, Research and Energy, on the communication from the Commission to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions: The state of the competitiveness of the EU forest-based and related industries [COM(1999) 457 - C5-0306/2000 - 2000/2159(COS)]
Mr President, Commissioner, firstly I would like to thank those who helped to have the debate on this report moved to a time when we can speak about it and vote on it today, in the daytime. If the report had been discussed in the evening it would have been insulting to the four million employees directly or indirectly connected with the forestry industry cluster. This sector is responsible for a tenth of the total industrial output for the EU and a third of the world' s forest industry production. All of us present here know the problems that the Thursday evening sittings will pose from this day on.
During the debate on the Commission communication it became apparent that the Forestry Industry Cluster is extremely heterogeneous. Publishers and printing works use paper and other forest industry products, but many of them see themselves mainly as content producers. The content industry' s output is characterised, not just by its use of paper, but also by the new electronic industry: electronic communication. The report expresses the hope that the Commission will also take account of the special features of competitiveness in these new industries. The report recommends that the peat industry should be included in this cluster. Peat has its own part to play in forest-based industries, particularly in the Nordic countries and in Ireland. The report does not adopt a position on whether peat is a renewable or a fossil fuel. However, as it is produced industrially, these producers must have their place in EU administration. In the opinion of the rapporteur, the report contains an unnecessary number of additional conclusions relating to forestry, but it was the wish of the committee, although Parliament has already expressed its view on forestry matters in the recent Thomas report. Nothing more needs to be added; instead, its conclusions should be put into effect in the Commission in a more proactive way than is the case at present.
The Commission must also carefully study the conclusions of Mr Pesälä, speaking on behalf of the Committee on Agriculture and Rural Development. The forestry cluster represents the open sector of the economy, where the activity is conducted in globally competing markets. For that reason, I cannot agree with the amendment proposed by my colleagues, Mrs Schierhuber and Mr Rübig, that the Directorate-General on Agriculture should be responsible for forestry. Agriculture in the EU is not accustomed to working in accordance with the conditions of the open sector. The same problem also relates to Mrs Ainardi' s proposed amendment. Mrs Flesch' s amendment, in my opinion, is taken account of in the text adopted by the committee and not least on the basis of her own amendments. The special needs of the content industry are dealt with thoroughly in my report, and, for that reason, I do not think this amendment is necessary at this stage.
Wood is a renewable natural resource. It has many uses; for example, it can be used in the energy industry. The report accepts the principle according to which forestry products should be used for the production of energy only at the end of the production chain, after which there is no longer any other use for it and it cannot be recycled. Member States are the best experts when it comes to managing their own forests. The multipurpose utilisation of forests, their importance as sinks of carbon dioxide, and their preservation for future generations will be best realised though the application of the principle of subsidiarity, and there is no justification for increasing the Commission's powers in forestry matters. Instead, it has an important job to do, safeguarding the competitiveness of forest-based industries. The needs of the forestry industry must also be taken into account in commercial policy. The European forestry cluster will succeed amid fierce competition if the rules are the same for all. If the over-exploitation of nature and people is not allowed in Europe, it should not be allowed elsewhere.
The diverse utilisation of wood can improve employment, especially in rural areas, and, consequently, forests also connect with the EU' s employment strategy. Science and research must find new uses for wood. For example, using grass to make chemical pulp would mean more wood for other purposes. Such ideas must be promoted within a new Framework Programme of research. Wood can be used more in construction, as an environmentally friendly and healthy material. And finally: if the forests do well, so will people.
Mr President, Commissioner, on behalf of the Committee on Agriculture and Rural Development, I would first like to express my warmest thanks to the rapporteur, Mr Seppänen, and the Committee on Industry, External Trade, Research and Energy, for an excellent report and some excellent cooperation. The Commission has drafted a creditable communication on the state of global competitiveness in the forestry industry. This document has meant that forestry matters have been made the subject of very necessary debate in the EU, which, unfortunately, happens all too rarely.
The Committee on Agriculture and Rural Development is mainly satisfied with the policies set forth by the Commission and Parliament' s draft report. We would like to stress the importance of the whole forestry chain in our own opinion, and that includes the importance of the profitability of forestry and wood harvesting, which is responsible for the raw material base of the forestry industry. Sustainable agriculture in Europe still depends on the family forest businesses practised by twelve million private forest owners and the activities they are engaged in.
The Hague Convention on World Climate Change failed. We, the Committee on Agriculture and Rural Development, have followed the climate agreement process actively, as, in our opinion, the Kyoto Protocol takes totally insufficient account of the importance of forests. Forests and all wood products are a considerable carbon sink, and their importance in this respect has to be recognised.
The coordination of matters of forestry in the EU is poor. There are more Directorates-General to deal with them but there is a lack of uniformity. Personnel resources have been increased in the area of the environment, but the Directorate-General on Agriculture responsible for forestry has very few resources to work with, as does that for industry. For that reason, I support Amendment No 1 by Mrs Schierhuber on behalf of the PPE-DE Group. Likewise I want to show my support for Amendments Nos 3 and 4 in particular, which are from the opinion by the Committee on Agriculture and Rural Development. Our committee approved them by general consensus.
Mr President, Commissioner, may I start by declaring an interest, or two interests, in this issue. I have an interest in a forestry business in New Zealand, inherited from my father, so that gives me a practical interest. More recently I visited Finland to see the forestry industry at work as the guest of CEPI, the Confederation of European Paper Industries. So you see the strong Finnish theme in this report continues even with me.
Can I welcome this communication and express my pleasure at its emphasis on the importance of this industry. Like the rapporteur and other colleagues I recognise that forestry is a very important industry, important for the economy and important for the environment.
I would like to congratulate the rapporteur on his report. In itself it has made quite a contribution towards the consumption of paper and this is to be welcomed, even if our colleagues on the Committee on Industry, External Trade, Research and Energy had to make it a little bit longer than he would wish. Better to say too much about forestry than too little.
I note with interest his reference to telecommunications and the changes in the shape of the communication industry. I happen to believe that despite all these wonderful aspects of modern technology, we will continue to need paper for our reading, because it is the medium that most people are still comfortable with and I certainly am. Also, of course, we shall continue to need timber for all the other uses to which it is put, such as in construction and other possible new uses. The rapporteur and the Committee on Agriculture draw attention to the potential for research into new uses of timber.
Can I sound one note of warning. It is a little unrealistic to ask the Commission to ensure that paper prices in Europe are competitive. I think that might be stretching the Commissioner's powers a little bit. I see he is smiling so perhaps he agrees with me.
Nevertheless, the Commission has to ensure that fair competition takes place. That is the key issue here, rather than trying to favour our industry. This is a valuable, sustainable industry, very important to the economy of Europe and to our environment, and this is a very timely report.
Mr President, Commissioner, ladies and gentlemen, I would like to thank the rapporteur for his resolute approach to the work he has done, which is so typical of him, on this report, which is a broad portrayal of human life in growing forest stock country. One third of our land area is covered in forest, and if you include our neighbours to the east in the picture, there is still more forest. Forest-based industry actually employs two and a half million people, which is no insignificant matter, and, as we know, accounts for a tenth of industrial output.
When we calculate the amount of carbon that is sequestered in forests I think we also have to take into account the stands of forest stock that were grown and tended prior to 1990. Otherwise, this work of many decades will not be taken into account when the effect of greenhouse gases is calculated. And so it is that we are rewarding just those who have destroyed their forests and are now hurriedly trying to do some planting, while they have first and foremost been destroying them for centuries. They who have tended their forests properly for decades, lived off forestry and know this delicate balance, would be penalised, because there are Member States in which people no longer have anywhere to plant a tree, unless they start planting them on their own roofs. For this reason, paragraph 17 in this report is very important. Forests and seas are among the most important carbon sinks and stores, and it has also been seen that the ability of forest soil in the north to absorb carbon is even greater than that of trees. But, ladies and gentlemen, the situation is such that we cannot grow seas: of the two we can only grow forests.
Forests create peace. That is becoming an ever greater factor when it comes to contentment - I think it is fine for Nintendo - and it creates ecological balance. A dead tree is sympathetic, and you can lean against it, whether it is warm or cold; you can only lean against a rock when it is warm. The use of wood is thus cause for diversification, and especially now, when we are at the stage where communication is moving further away from paper, which is wood-based. I would propose that the Commission should annex to some appropriate document a set of ideas for the multipurpose use of wood, as we are now on the crest of a wave with regard to wood-based production. Now the basis of the activity is changing and the focus is on new approaches.
Mr President, Commissioner, I too would like to congratulate the rapporteur, Mr Seppänen, for his excellent work and the spirit of cooperation that he has sought to promote in his approach to this important issue. Furthermore, the Commission deserves thanks for a new type of communication, in which a field of industry has been comprehensively examined from the point of view of global competitiveness. The report is comprehensive in its present form. During the Portuguese Presidency an additional objective was added to it at the committee stage: that the EU should be the world' s most dynamic and competitive economy in the forestry sector also.
Our group supports the views set forth in the report and most of the amendments to it. We ourselves are tabling a few amendments, which we ask you to support. I would in particular like to mention Amendment No 3, which raises the question of the importance of small and medium-sized enterprises. When it is at its best, the forestry sector can serve as a model for other sectors regarding how renewable natural resources can be exploited, how carbon from the atmosphere binds in products and how the materials supply chain works in an environmentally sustainable, yet, at the same time, economically profitable, way. In this sense, the importance of construction with wood should be highlighted more obviously.
It is also important to recognise the importance of forestry for less developed areas, and especially for rural areas in difficulties. This importance is particular evident in the area of employment. The Union should work more effectively in the future to develop small businesses that use raw timber, for example.
Mr President, I welcome the rapporteur's emphasis on sustainable forest industries which are indeed of primary importance to the European Union. However, the Commission's communication is rather a hodgepodge which lumps together willy-nilly the publishing industry which is knowledge-based and content-focused with primary forestry industries and also paper production. The publishing industry is both unhappy and bemused, to say the least, and this is not how we promote the European Union nor how things work in the Member States.
The publishing industry feels that there is a lack of recognition of its particular requirements with regard to the expanding IT sector. The Commission could be open to the accusation, indeed, that perhaps it prefers an IT sector devoid of content. I would recommend, Commissioner, that you look seriously at this question and review this whole division of labour.
May I also take issue with the report's paragraph 2: peat is not a wood substitute, it is a fuel/fertiliser in its own right. I know there are particular Irish and Finnish interests here, but I do not believe that we can accept peat as a forest-based industry. It is a completely separate fuel sector which has also fertiliser as a component.
Climate change: the rapporteur makes some interesting comments here. I agree with him that we should urgently implement the Kyoto Agreement. That is what we all want to do. Forests are, of course, important storages of C02 but the potential for expansion of forests in the EU is limited, even if welcome. However, I fail to understand the reference to the oceans. We have had oceans since time immemorial, and this has nothing to do with our present problems with climate change, so I agree with my other colleagues and cannot see what possible relevance that paragraph has.
Finally, with regard to the paper industry: it should clean up its bad former record on the pollution of the environment, and it is also important to inquire into the difficulties of monopolies in the paper sector, particularly with regard to cartels in the recycling sector.
Mr President, I should like to refer briefly to the importance of forestry from a rural development as well as a family-farm perspective. European agriculture will always remain critical to the well-being of European rural economies - indeed, it represents the main option for economic activity.
Nevertheless, production controls ensure that many farmers cannot increase their income from farming and, therefore, alternative income-generating opportunities from off-farm activities are vital if rural populations are to benefit from economic growth. We have seen the success of rural development programmes, including the LEADER scheme and other such activities which have helped create much needed employment in small and medium-sized enterprises in rural areas throughout Europe. However, the option to engage in forestry activity can also be a very constructive and environmentally friendly mechanism for farmers to increase their existing income.
In the Irish government's national development plan for 2000-2006, a total of IEP 580m is being provided for forestry activities. This would be cofunded under the common agricultural rural development programme. This latter investment will support a planting programme in Ireland of over 20 000 ha per year over the period of the plan. The focus will be for on-farm forestry, with grants, planting and maintenance, as well as income-support premium. In addition to CAP support and measures, an allocation of IEP 80m has been provided in the regional operational programme for investment in harvesting equipment, forest roads and general woodland improvements.
With regard to the EU operational programme for forestry and the generous funding available for afforestation, it is imperative that the end product of this investment is a quality, sustainable forest product, one capable of yielding over time a return both for the individual farmer and the community.
Because of the relative resilience of trees to survive, the necessary silvacultural practices could be neglected in the early years of establishment of new forests. This must be avoided if the European sector is to meet the challenge of quality and competitiveness in the future.
On a broader perspective, Parliament should be aware of the serious threat to the world's tropical forests, which are diminishing by 15 million hectares annually. Not sufficient research is being done on the growing of tropical hardwoods. In this regard, we should be aware of the work of the European Forest Institute and its encouragement and research into the planting of new tropical forests. If we are to address the need for sustainability, we must tackle these problems very early on.
Mr President, ladies and gentlemen, the Commission communication is highly topical, especially bearing in mind the still very worrying situation of the people working in the forest-based and related industries who were the victims of the December 1999 storms. We must therefore welcome this broadened approach to industrial policy and the Community forestry strategy. To talk of competitiveness at a time of keen worldwide competition, the challenges involved in the enlargement and restructuring of the rural world whilst acknowledging the diversity and the multi-functionality of the forest is, of course, a good thing.
However, I feel bound to inform Mr Seppänen that I was rather disappointed by his report, which seems to me to take a somewhat simplistic approach towards the competitiveness of the wood industry. I get the regrettable impression that he sees forests exclusively as industrial production units based on intensive single-crop farming necessitating a revolution every thirty years.
Returning from Finland, where I witnessed precisely this kind of intensive cultivation, which it is absolutely crucial to the paper industry to promote, I nevertheless think, Mr Seppänen, that the wealth of Europe resides specifically in its diversity. While I may be convinced of the validity of this approach to cultivating the Nordic forests, I think the report should have taken account of forests where biodiversity subsists, for example in France, as well as industries other than paper industries. It seems to me that there was a tendency to forget everything to do with timber and other wood-based construction materials made in other parts of Europe.
In conclusion, we will support this report as its approach is quite significant, as well as the excellent amendments tabled by our colleagues, except for Amendment No 5, which seems to us irrelevant.
Mr President, Commissioner, ladies and gentlemen, a sustainable and profitable forestry and wood industry is highly important for Europe in many ways.
I would like to remind you about both environmental aspects and eco-social and economic aspects. As a raw material, wood is the most important renewable energy source in Europe, and no one should underestimate the importance in regional policy terms of small and medium-sized businesses in the wood industry and in forestry as providers of jobs in rural areas. This sector is a key factor in a multifunctional agricultural and forestry industry. Together, the forestry and wood industries provide millions of jobs in Europe.
A sustainable forestry industry can make a substantial contribution to climate protection and to achieving the Kyoto objectives. Globally speaking, we must protect our forests in order to defend ourselves against disasters. I am therefore very grateful to the previous speaker for her comments. I would particularly like to draw attention to protected forests and virgin forests in the Alps.
Appropriate proposals for the construction industry need to be pursued. The use of wood and wood products in the building industry should be promoted, and wood should increasingly be used instead of other construction materials. A further advantage of wood is that it involves fixing large quantities of CO2 over long periods. I therefore support the approach of using targeted marketing and advertising measures for wood products to raise public awareness. We need to provide information and advice about the advantages of these products throughout Europe.
I am not advocating a Community forestry policy, but rather a common forestry strategy for Europe, with the Commission playing a proper coordinating role. The various aspects of forest-based and related industries should be coordinated within a single directorate-general, and it would make sense for this to be the directorate-general for agriculture, which would also need to be adequately staffed to cope with the wide variety of tasks involved. Without forestry there can be no wood industry. So I hope that the House will accept this logic and vote for Amendments Nos 1 and 2.
Mr President, Commissioner, I would first like to both congratulate and commiserate with the rapporteur, Mr Seppänen. This report on the forest-based and related industries covers just about every important area imaginable, and very much of what it says is correct.
However, I would still like to comment on a couple of points. First, I think what is missing here is a reference to the dramatic developments in this sector as regards mergers and acquisitions. This particularly applies to the paper industry at present, where more and more companies are merging because they believe this is essential if they are to remain competitive. My fear is that Europe, which I hope will itself be growing together, will increasingly be faced with circumstances comparable with those in Canada and other countries, where the pressure which companies are coming under is simply passed on to their forests, which are being exploited in the most brutal way. I therefore hope that the Commission will bring forward appropriate and clear proposals, if at all possible in the form of directives.
As regards the environment, we should not fool ourselves. Nine years after Rio we are still a long way from being able to meaningfully implement what was agreed there in terms of sustainability. In the long run, we will probably have to prepare for our northern forests to absorb what the tropical forests of the Third World cannot, for whatever reasons. So in future forests will above all be very greatly involved in environmental protection, which brings me to my third point, that is to say the Internet.
I personally very much hope that the idea of the paperless office and perhaps even of a paperless Parliament, by virtue of the Internet, will not just give rise to quiet smiles but actually become a reality. Although this would have a corresponding impact on jobs in the industry, it would make sense environmentally speaking. That is my last point.
To sum up, this report creates a negative impression. It relates too much to existing industries, and it rather gives the impression of trying to protect something that really can no longer be protected. We only have to remember what happened to the steel industry.
I do not think it makes sense to subsidise this sector. But the idea of supporting small and medium-sized enterprises which is contained in Amendment No 3 is very positive. It is also extremely important for us to consider the issue of cartels, given the most recent trends in this sector.
Mr President, unlike Mr Chichester, I have no links with the strong Finnish theme in this report, except for the fact that I worked, with the greatest of pleasure, at the Commission under the authority of Commissioner Liikanen. Mr President, I would like to thank the Commission for presenting this communication on the 'forest-based industry' . I would also like to thank the rapporteur for accepting some of my amendments in the Committee on Industry, External Trade, Research and Energy, even though he sees no need for Amendment No 5, which I presented.
I would like to ask just one question, Mr President, which ties in precisely with Amendment No 5 and relates to the position of the publishing industry within the Commission services. I read in the press that, in November 2000, Commissioner Wallström acknowledged the fact that the publishing industry must not be regarded as belonging to the forest-based and related industries, as the place it now occupies within the European Commission might lead one to believe. Is this also the opinion of the Commission? If this is the case, what are its plans for the future?
Mr President, Commissioner, ladies and gentlemen, wood is a renewable material, a construction material with a future. Wood regrows, it rots and finds its way back into the natural cycle from which it came. So we should not forget wood in the Sixth Framework Programme on Research - we should make sure that the priority area for wood is accordingly drawn up with due care, especially in the field of biotechnology. I believe that wood will be a lot more important for us in the future than it has been in the past.
As wood is also very widely used in the international construction industry, the wood industry faces numerous problems. It has to deal with a huge number of technical trade barriers, a multiplicity of national standards and authorisation procedures and also, to some extent, bureaucratic testing, monitoring and certification requirements. This is an area where the European Commission should apply SLIM. And perhaps the wood sector is an ideal one for introducing model procedures, possibly including BEST.
I would like to thank Hans-Peter Martin, as promoting small and medium-sized enterprises is, of course, a central and essential matter, and one where we have an important partner in the Commission.
However, there is also the matter of making appropriate changes to building laws and regulations, because fire regulations in Europe in particular vary widely. We believe it is high time that the construction products directive was adopted. This directive in particular would enable great progress to be made in marketing wood.
As regards world trade, I would like to stress that Japan has very restrictive legislation in this area. This is something we also need to discuss because wood is, after all, not just a raw material and a construction material, but it will also be highly important in future through biotechnology. That is why we especially want to promote smaller biomass power stations, which will make an important contribution to Europe's energy self-sufficiency, so that this is also an area where wood has an important role to play.
Mr President, I would like to thank the Commission and Mr Seppänen, who produced the draft report. As a member of the Committee on the Environment, Public Health and Consumer Policy, I am especially encouraged by how the report has managed to take account of ecological and even partly socio-economic conditions in the industry, active, as it is, in the market.
I myself wish to raise the issue of peat, which is dealt with in the second paragraph of the report. The report calls for the inclusion of the peat industry in the forest cluster. This is most justified. It will support many aims of the energy policy which the EU is trying to drive through, and which it has just mentioned in the Green Paper on energy. Peat will reinforce the situation regarding our self-sufficiency in energy and its guaranteed supply, which, alarmingly, are in decline; and it will promote the combined production of electricity and heat, and bring with it the synergic benefit of the use of wood and peat for energy. Given that peat growth is on a year-to-year basis, it is clearly also a renewable energy source. Moreover, peat has many regionally positive effects that favour employment.
On the whole, peat should be compared to wood rather than carbon, for example, which is now how it is classed by the EU, going against what is factually correct. The renewability of peat is an incontestable biological fact. Peat grows continually through the assimilation of bog plants and the production of forest litter. Its origin is in principle exactly the same as that of other biomasses that derive from plants, for example wood. The time necessary for the process is longer, however. According to a new, impartial scientific report, peat should be distinguished from fossil fuels, which take millions of years to form. Owing to its origin and essentially renewable nature, peat must be classified as a biomass fuel, but because it regrows substantially more slowly than other plants, a new, third category should be established and placed between fossil fuels and energy sources whose renewability rate is fast. Peat is a biomass fuel with a slow renewability rate.
It is undeniable that burning peat, as with wood fuel, produces greenhouse gas emissions in the atmosphere. The Kyoto agreement does not include emissions from burning wood in the overall emissions burden, as the carbon that is sequestered in wood would be released in any case when the wood decays. Furthermore, studies on carbon levels and gas circulation in peatlands have come out in recent years and their results show it would be desirable to have a re-evaluation of peat fuel emissions which took account of gas levels in bogs as a whole.
When we speak of peat it is worth reminding ourselves of scale. The area devoted to energy use is very small compared to the areas of marshland used in forestry and agriculture. The peat harvest accounts for less than one per mil of the total area of northern peatlands. Nevertheless, the economic exploitation of peat is important in those areas where there is a lot of marshland. For example, in Finland we use less than half the annual growth of peat each year. We therefore do not touch the capital, because the interest is enough to get by on.
The report urges the Commission to strengthen the coordination and coherence of Community sectorial action having an impact on forest clusters, in order to improve competitiveness. This need for coordination and coherence would in particular appear to apply to peat, and one important step on the road would be to change the way it is classified and its status, to correspond with its true nature.
Mr President, first I wish to thank all the members of Parliament and, in particular, the rapporteur Esko Seppänen, for his excellent report. The Commission is happy to adopt the report and the draft resolution. They are in line with the Commission' s views. The report is exhaustive and explores in detail those numerous factors that affect competitiveness in the forestry industry, both the tangible and the intangible. We particularly agree with you that intangible factors, such as professional skills, innovations and research and development work, are cornerstones of the position regarding competition in European industry. Among the most important priorities is ensuring there is this high level of professional skill.
First of all I would like to shed a little light in just a few words on how important this sector of industry is. It accounts for 10% of all industrial output in the EU, whether measured in terms of value added or number of jobs. It is worth remembering that a total of 12 million private forest owners supply wood to industry, and the sector is represented everywhere in the EU. The industry is often located in remote regions, where it helps to maintain economic activity, levels of employment and the infrastructure. Five main areas of the industry form one of the biggest industrial sectors in the European Union. The value of its output stands at more than EUR 300 billion, its value added at EUR 110 billion. It gives direct employment to 2.5 million people, and indirectly the figure is much larger than that.
In the Commission communication the state of competitiveness in the forest industry and industries related to it was examined by viewing the sector in a new way, as a cluster, in which each sector' s performance affects the competitiveness of the other sectors. In such an examination by groups any analysis of individual areas may be overlooked, but questions can be examined from a broader viewpoint. The communication offers a basis for the future evaluation of factors having an impact on competitiveness in this industry. That is why the Commission has made a series of sectorial studies of the forest industry and industries related to it. Studies on the printing and mechanised industries have already been published. In addition, the Commission has established, as an extension to the communication in hand, two channels for debate. One is an advisory committee on forestry and forest-based industries, whose work got under way again in 1997, and the other is a forum for forest and related industries. This forum plays a major role, as it makes it possible to systematically analyse essential questions and interact effectively with companies, industrial organisations and other interested parties. Representatives from the Community' s institutions, such as Parliament and the Commission, as well as the Member States also participate in the forum.
The first forum was held here in Strasbourg at the beginning of September, it was made up of people of authority, and I might mention that the rapporteur, Mr Seppänen, was also present. There were also discussions about publishing, which Mrs Flesch mentioned: ecommerce and industrial and intellectual property rights were discussed. The next forum is to be held in Stockholm in June. That will focus on a closer look at how forest-based and related industries can, for their part, promote sustainable development and optimise their contribution to the protection of the environment at all stages of the production chain from forestry itself right up to the end products.
It is becoming ever more important to take account of sustainable development. In June we shall be holding the meeting of the European Council in Gothenburg, at which important decisions will be taken in this area. Forest-based industries are those in which all the economic, social and environmental aspects of sustainable development are closely dependent on one another. Forest-based industries use renewable raw material and the most up-to-date recycling and energy-saving methods, so its contribution may well be especially important for sustainable development.
In reply to Mrs Flesch' s question I would say this: we understand very well that publishing today differs from the forestry industry proper, and involves production based on paper just as much as many other industries. The problem for the Commission has been that the resources of the Directorate-General for Enterprise have fallen by 20% over the last year. We have lost 210 staff in all. We have had to combine departments and offices. I am nevertheless prepared to take this matter up now as a subject for discussion again, mainly with a mind to looking at in which sector or in connection with which sector publishing would best be placed. I will be in contact with representatives of the industry after this debate.
Once again I wish to thank Mr Seppänen for an excellent report and the other members for their contribution to this work.
Thank you very much, Commissioner.
The debate is closed.
We shall now proceed to the vote.
Madam President, I wish to put a request to you and the House. My report was to have been debated this morning, but has been put back to this afternoon, along with the vote. Unfortunately I cannot stay, so I would be grateful if it could be deferred until the next part-session.
Madam President, this is exactly what we feared when the Friday sitting was done away with - that we would no longer be able to do our work on Thursday afternoon either.
Mrs Pack, you will understand that it is not for the President to comment on these observations. Let me say only that, in the precise case referred to me, Mr Ferri' s report was timetabled for this morning, but we did not have time to deal with it. Mr Ferri is absent this afternoon and cannot stay behind to present his report. I think it appropriate, unless there are any objections, to agree to his request to postpone the report due to his absence this afternoon and in view of the fact that the report could not be discussed at the appointed time.
Madam President, we are quite happy for you to temper justice with mercy, as it were. However, I would like to support Mrs Pack and make the fundamental point that if we are having shorter part-sessions it is not acceptable for reports not to be voted on because rapporteurs are no longer present on Thursday evening. We agree with the procedure adopted today, but we would like you to make it clear once again, including to committee chairs, that Members should ensure that they stay until Thursday evening.
Mr Swoboda, I agree entirely with you. It Mr Ferri' s report had not been timetabled for this morning, I should not have had this opportunity.
Madam President, ladies and gentlemen, I can only endorse the comments made by Mrs Pack and Mr Swoboda, but I feel that the problems involving amendments to the schedule are also due to what I would call poor timetabling, as we never seem able to keep to the set agenda. We are continually having to postpone the discussion of reports. I think this is related to the fact that we are not managing our time well enough and that we should perhaps also change and reassess a number of ways in which the House operates. I believe, however, that cutting the part-session to four days is the main reason for all these departures from the agenda. If we cut the plenary part-session working time to three and a half days, the next thing we shall be down to two days. What is the point of the European Parliament? It is up to all the Members of the House to show how serious they are in their work, in line with the commitments they have made as Members of Parliament. This is the issue being raised again.
Madam President, I want to make two brief points in this context. The first is that all week we have been hearing people talking about the decision to abolish the Friday sitting. Now whatever decision was taken and however we voted in that decision, a democratic decision was taken by the House and the next opportunity to change that will arise when we discuss the calendar for 2002. I think it is undemocratic to keep raising it.
Secondly, if we look at the agenda for this week, we see that the agenda for Monday evening was free. So perhaps we could also look at ways of making better use of our time and using the Monday evening for debates. Then we would all be finished by Thursday afternoon and could go home and do our jobs on Friday.
Madam President, I am one of those who were most opposed to doing away with the Friday sitting. I am therefore entitled to state that I think that, when a request is made to postpone the vote on a report which is timetabled for the end of Thursday' s sitting, and which must be presented by a Member who has to travel 2000 km to get home and who, if he cannot take the only flight available, on Thursday afternoon, is then forced to go home on Friday evening, we ought also to show some flexibility with regard to his situation in future. Unfortunately, this is a vote I consider irresponsible, and it places us in this situation, which we must manage in as responsible a manner as possible in the coming months.
We do not need to start a debate on the issue.
Madam President, in the context of these issues, a teething problem has arisen with the four-day week in relation to transport. It is impossible until next December to get on the Strasbourg-Brussels flight at 4.30 p.m. on a Thursday. That has resulted in many of our staff and press officers having to leave on the 12.30 p.m. flight on Thursday. That is not acceptable. Could you please talk to the powers-that-be and put extra flights back to Brussels on Thursday evening to accommodate our staff, so that they can stay here all Thursday.
Mrs Doyle, since you raise the subject, I can inform you that Strasbourg Town Hall has appointed Mr Ries as the official representative to deal with all these problems, and any others, which may emerge. I had a lengthy meeting with Mr Ries this week and, on my initiative, we discussed these specific problems, because they are problems that I am well aware of, and not just for one nationality but for all the Members of the House.
Madam President, Parliament voted to reduce the Strasbourg part-session to four days, with a consequent reduction in the number of working days for ancillary staff. We are asking that they should not be penalised financially.
Mrs Bordes, this is not a procedural motion.
VOTE
Madam President, while flying from Milan to Strasbourg I was in the pilot' s cabin chatting with the pilot, as I sometimes do, and he was telling me all about his problems relating to working hours, pay and pensions. I told him that administrative procedures in the civil aviation sector, including provision for regulating the work of aviation employees, were due to be debated in the European Parliament, along with technical regulations, and I assured him that I would ask for a recommendation to the Member States to give pilots higher and earlier pensions, for pilots are of key importance for our safety.
Madam President, last Monday I took the floor to give evidence to the honourable Members of this House on the recent decision of the Spanish government granting clemency to fourteen torturers. In no motion for a resolution on human rights do we find the slightest reference to the Kingdom of Spain though many countries are specifically mentioned.
This is most regrettable as the pardon from the Spanish government has been granted in order to guarantee impunity to torturers and to maintain torture as a fundamental practice in its strategy of repression.
On human rights, once again, hypocrisy has been voted through in this Parliament.
United Nations Human Rights Commission in Geneva
The liberalisation of the air transport sector and the stiff competition between airlines has caused serious problems by eroding safety standards for passenger aircraft. It is therefore imperative that we introduce harmonised requirements in order to maintain a high standard of safety which is not undermined by competition.
Both the Committee on Transport and the rapporteur have improved on the Commission's proposals. It is also imperative, where no proposals for agreed rules are made by interested parties, that the European Parliament itself take the initiative on flight times and on working times and other requirements for the flight and cabin crew by 1 May 2001, taking account of the needs of workers and safety requirements.
This matter is even more urgent given that the Commission, unfortunately under pressure from the airline companies, has failed in the text to propose any measures limiting flight times.
The only reason we voted in favour of this joint motion for a resolution is the stance adopted in favour of abolishing the death penalty and the affirmation of a few basic principles regarding the equality of women, the treatment of children and opposition to racial discrimination.
Although the resolution explicitly mentions a number of countries, such as Tibet, Chine, Afghanistan, Papua-New Guinea and Chechnya, where human rights are effectively violated in many, if not all areas, not a word is said regarding the major powers, the European Union in particular, which, while they do not necessarily violate human rights at home, violate them in their former colonies, either directly or by giving protection to dictators that ride roughshod over human rights.
When human rights appeals come from those suffering from the lack of human rights or from associations working genuinely to relieve the burden of oppression, at least in the areas they are responsible for, we show our solidarity. Yet, as far as the major powers which are responsible for the exploitation and oppression of the greater part of the world, and their political representatives, are concerned, references to human rights are, generally speaking, nothing more than hypocritical declarations contradicted by their diplomatic and military action and by those 'reasons of state' generally used as a front to conceal the sordid interests of major financial groups that do not care one bit about human beings or their rights.
Hedkvist Petersen Report (A5-0381/2000)
Madam President, still in the pilot' s cabin on the plane from Milan to Strasbourg and still chatting to the pilot - I even remember his name, Antoine - I told him how worried I was about air travel, because we can never be sure whether flying is safe and sometimes there are accidents. 'What do you mean, Mr Fatuzzo?' replied the pilot. 'Flying is the safest form of transport there is. It is on the roads that most accidents happen. Of all forms of transport, the car causes by far the most deaths and injuries.'
So I am really delighted to welcome this document - and I have voted for it - through which Europe is taking specific action to reduce the very serious damage caused by road accidents.
Madam President, I wish to speak on this report because it is necessary for the European Union to find a more effective way to ensure that Member States who make commitments in relation to matters of life and death actually comply with those commitments.
The report points out that during the 1990s the number of road deaths fell in the European Union by 26%. In Ireland, however, the fall has only been by 13%. We have the third highest accident rate in the European Union and we have the highest fatality rate in the European Union.
The National Safety Council just last August indicated that as far as they were concerned they did not see any political commitment to actually dealing effectively with road safety. It estimated that of the 62 000 young people who sat the leaving certificate examination in June 2000 within eight years 1000 would be dead in unnecessary car accidents. This seems to me to be a grotesque situation and quite simply should not be tolerated by the European Union. If Member States make commitments to implement the matters which affect life and death than we have to find ways of ensuring that they comply with those commitments.
Congratulations are due Mrs Hedkvist Petersen on her conscientious, thorough and innovative work. Road safety is indeed a serious area in which we cannot afford to indulge in hypocrisy and hyperbole, which the rapporteur avoids absolutely.
There are some Members in this House who will take advantage of this issue to demand that the principle of subsidiarity be strengthened, leaving Member States to manage road safety decisions as they wish. I, however, share the rapporteur' s opinion as, while acknowledging the key position of the states in this area, she nonetheless recognises that this is an area where responsibility is shared between Community, national, regional and local authorities. The great disparities between Member States, particularly with regard to speed limits and 'authorised' blood alcohol levels, do nothing to reduce the number of accidents on the roads of Europe. Within the European Union, road accidents are the number one cause of death in children and adults under 45.
I, therefore, like the rapporteur, consider it essential that the Commission does not confine itself to a recommendation on alcohol levels, but sets a clear limit at 0.5 mg/l. Similarly, additional support must be given to the European assessment programme for new car models (Euro-NCAP). This could be achieved, specifically, in the form of a proposal for a directive. In the same way, we must consider intensifying the existing link between the environment and road safety (leading us, for example, to reassess road signs and marking to make them safer).
We must all accept our responsibilities, and that is what the rapporteur sets out to do in this initiative which does her great credit. I shall therefore vote in favour of this report.
I would like to commend Ms Hedkvist-Petersen for her very thorough report on a subject that is of great concern to all of us. The statistics are quite staggering: 42,000 deaths on the EU' s roads every year, an estimated 1.7 million people injured to one degree or another.
It is clear that this issue requires the concerted efforts of all concerned: EU, national and local authorities, as well as the many voluntary organisations and initiatives which aim to tackle the problem of traffic accidents.
The number of fatal accidents varies greatly from one Member State to another ranging from 60 to 243 per million with an EU average of 116. In my own country, Ireland, there are 129 persons per million inhabitants killed on the roads each year. I find particularly disturbing the fact that road accidents are the most common cause of death amongst children and people under 45 years of age in the EU.
This is an intolerable situation. The figures show clearly that the number of fatal accidents can be reduced drastically throughout the EU. It is crucial that our commitment to saving lives on the roads, in particular those of our young people, is not just a lip-service. There must be adequate resources injected into proactive policies at Union level so as to help individual Member States improve their traffic safety records.
At present the Commission' s road safety budget is EUR 8 million per year. I believe that the Commission needs to send out a strong signal of its determination to reduce road casualties. I would call on the Commission to increase significantly the road safety budget and indeed to encourage Member States to follow suit.
Money spent on reducing road accidents is money well spent. Inadequate road safety costs society and the Member States a great deal of money. The human tragedy is immeasurable, but attempts have been made to quantify the damage, and these show that the enormous economic cost of traffic accidents in the form of medical and emergency treatment, damage to property and loss of income amounts to about EUR 100 billion per annum.
Things are certainly moving in the right direction. During the 1990s, the number of road deaths in the EU fell by 26%. This trend must now be maintained and strengthened.
Parliament has consistently held that one of the major political goals of transport policy is to give priority to measures to improve safety for all modes of transport, as well as providing the necessary financial resources for this purpose. The number of fatalities and injuries on Europe' s roads is not something which is predetermined. We must make improving road safety a political priority and provide the financial means to match.
While everyone is in agreement in condemning the considerable number of road accidents in the various European Member States, the EDD Group is unable to agree completely with Ms Hedkvist Petersen' s report on the appropriate means to tackle the subject, for the solution cannot be ever more European authority, more money and more criminalisation. This cocktail, which has already been applied in varying degrees in a number of countries, has proved ineffective.
On the other hand, reconciling practical measures with specific national characteristics would seem to be an avenue worth exploring if we want to achieve positive practical results.
The means of transport that the car represents, with all it entails, is more a matter of training, behaviour and culture. So how is it therefore possible to find solutions standardised for the whole of Europe?
In our view, Ms Hedkvist Petersen' s report represents the very antithesis of the subsidiarity we strive to preserve, not out of dogmatism but in order to be as efficient as possible while respecting everyone' s diversity, all in the interests of our various peoples.
What stage are we at with the implementation of real solutions, the type of solutions that require significant investment? Reforms in training (for example, driving lessons for school age children, or emergency braking in driving schools), systematisation of the active and passive safety components right from the bottom of the range by means of tax incentives to car manufacturers, or even the modification of the infrastructure by completely eliminating the 'black spots' , are the real issues of any intelligent road safety policy. Though, of course, this is undoubtedly more difficult than adopting a purely punitive approach, which involves, for example, installing a radar monitor in an unmarked police car, at the end of a completely deserted sliproad to a three-lane motorway.
I wholeheartedly support the report by my Socialist colleague which calls for new measures to tackle road deaths and promote road safety in Europe.
Shocking statistics show the severity of the problem. It is simply unacceptable that as many as 42,000 people are killed and over 1.7 million injured on roads across the European Union every year.
Of course, the numbers vary from country to country. In Portugal and Greece, there are as many as 243 and 212 deaths per million, whilst at the lowest end of the spectrum, there are 60 and 61 deaths per million in Sweden in the UK, respectively. Every person killed is one too many. Every case is an individual tragedy which tears apart a community.
We desperately need to improve road safety with safety equipment in cars, seat belt campaigns and better road signs. The Labour Government in Britain is at the forefront, leading a campaign against drink-driving. The lives of all our citizens, especially our young people, are too precious to take for granted.
Poli Bortone Report (A5-0358/2000)
Road traffic accidents are the most common cause of death among children and persons under the age of 45 in the EU, which makes the problem a major public health issue. In Sweden, 'Vision Zero' has been approved unanimously by Parliament as an overall objective of the work on road safety. However, in order for these road safety objectives to be achieved, reliable tools are needed for meeting the targets. Effective traffic surveillance, including vehicle inspections, speed monitoring using modern camera techniques, breathalyser tests, seat belt checks and pupillometer measurement in cases where drug-use may be suspected, is what is needed in the short term to bring down the number of fatalities on the roads. In order for the target of zero road fatalities to be realistic, more use must be made of public transport so as to reduce the number of vehicles on the road.
We will support the report in the final vote, but we take the view that the efforts towards harmonisation are excessive. The report is a parliamentary initiative, the main thrust of which is to demand proposals for the harmonisation of road safety at EU level. We consider this desire to increase road safety to be all well and good, but this is not an issue in which the EU should be investing resources. Rather, it is an issue which is best dealt with at Member State level.
Madam President, back in my seat on the plane, I started chatting to the person sitting next to me - a pensioner called Lino Miserotti - and at one point he remarked that we were flying over Düsseldorf. I looked out of the window and saw the city. Close to it are some huge sheds, visible even from that great height. I asked my neighbour what they were, and he told me that they are a terminus for lorries and railway wagons 'That is an intermodal centre,' he said. 'These intermodal transport centres are very useful because freight has to be deposited in those sheds, so that transport is better, faster and cheaper.' That is why I voted for this report.
Madam President, I wanted to explain that I particularly voted for the Poli Bortone report because Amendment No 1 was adopted. This amendment reflects the concern felt about delays in creating the trans-European rail networks and rail corridors. This is an issue of particular importance for the Alpine region, from which I come, and especially so in the case of the Munich-Verona cross-Alps line. We hope that as a result of Parliament's latest vote, the Commission will regard itself as being obliged to further speed up the relevant preparatory work and to push ahead with greater concentration and effort than has been the case up to now, so as to solve this urgent problem for the Alpine region.
Costa Paolo Report (A5-0345/2000)
Madam President, on the very crowded motorway between Bergamo and Milan I was sitting next to Lino Miserotti again, and we were talking about motorway tariffs. Lino Miserotti told me he thought it was right for him, as a pensioner, to have to pay to use the motorway, thus contributing to the construction and maintenance of an important item of transport infrastructure, but that it would be good if people who were still working did not have to pay a toll.
So, in voting for this document, I am asking for a distinction to be made between those using the road for work and those using it in their spare time. The former should not have to pay as much as the latter.
The report adopted in committee struck a very careful balance between those who wish to move faster to build on the common transport charging framework with concrete measures and those who feel that public opinion is not ready for such a radical rethinking of the way society pays for the use of its transport infrastructure.
The rapporteur is pleased with the substantial agreement on the fundamental principles contained in the report, namely that the Community is competent to establish a common methodology for calculating transport costs; that external costs should be included in such evaluations; that revenue should be directed to reducing environmental damage and encouraging modal shift to less polluting transport alternatives; that implementation should be governed by subsidiarity; that the users and polluters pay in proportion to use; and that exemptions should be made for the less mobile members of society and those living in rural areas.
For these reasons, whilst I am sympathetic to many of the amendments tabled by the Group of the Greens/European Free Alliance for concrete measures, I cannot support them here, since they would jeopardise the consensus on the above principles and can be examined later in the course of the implementation of a charging framework.
As usual, the at first sight laudable intentions of a European Parliament report turn out to conceal the worst.
In this case, the matter is charging for transport infrastructure. You have to read between the lines, though, to see exactly what it is talking about and if you do so, you come across two of the pet themes of this institution: the creation of an environment tax and the war waged on road transport and the car. The one main purpose hinted at in the report is to impose yet more taxes on the road users, who are already treated like Europe' s cash cows, and perhaps even to install toll gates and charge for the use of the main roads or minor roads. What planet do we think we are on?
When the price of fuel is prohibitive, at five to six times the refinery sale price because more than 80% of the price is made up of taxes, you might well think that the road user is already paying more than enough for the right to use the public road network in proportion to the use he makes of his car. That is without mentioning all the other types of road tax; it is too long a list and the litany of amounts involved is too depressing.
Indeed, after reading this report, one wonders just what the taxes we pay are actually used for. Nothing, apparently, since in France, for example, the administration' s skimming off half the national wealth does not enable it to ensure the safety of the people, to achieve general welfare, to preserve their quality of life or to provide a consistent and effective transport policy.
The state, the States, should think primarily of the way they use our money before giving Brussels any sort of power to needlessly make the situation worse.
I share the report' s preliminary approach, which stresses the need to take the external costs of charging into greater consideration. Obviously, infrastructure needs to be meticulously maintained and modernised.
But what funding must be sought? The report stresses that nothing must hinder the development of the market in Member States, i.e. that business profits must not be made use of. The social dumping practised by the road industry or the scandal involving motorway concessions, for example, are not challenged in any way.
Not wishing to increase taxation also entails preventing state intervention so as not to obstruct the sacrosanct rule of competition. On the contrary, the rapporteur advocates pursuing "the aim of phasing out distortions of competition between Member States" . Nowhere does the report make any reference to a state response to social needs, yet, on the other hand, the only response to the "all market" solution is to appeal to private companies, for both the construction and the management of infrastructure.
As a result, the only parties to pay that are clearly identified in the text are road users, and that is why I shall not be voting in favour of this report.
Karamanou Report (A5-0373/2000)
We agree with some of the elements of the report, specifically with the need to develop transport infrastructure for environmental sustainability and the preservation and improvement of the right of all citizens to movement and accessibility to public transport services, although we think that these points should addressed in greater detail in the resolution as a whole.
Nevertheless, we can only oppose the establishment of Community criteria that treat all users of transport alike, taking no account of the various levels of infrastructure that currently exist in the Member States.
For these reasons, we will not be able to vote for the report.
We politicians must develop a system that leads to a breakthrough in the principle of cost transparency for transport providers. This resolution is an important step, and calls on the Commission to present some concrete proposals at long last.
Transport problems can only be solved on the basis of a European consensus. As a representative of a country that has to cope with the considerable problems of traffic in transit through the Alps, I call on the European Union to devote more attention to this subject than it has to date. The Union has not yet adequately accepted its responsibility in this area.
Fair competition between transport providers is only possible if external costs are also included in taxes. It is essential for ecological and geographical aspects to be covered in this uniform system, for the benefit of both the environment and the public.
In the light of the principles of subsidiarity and democracy, I find it hard to entertain the idea that the European Union should be given its own right of taxation. This applies also to the field of transport.
These proposals would, according to the calculations of the Dutch Government, increase the price of petrol by a further 15 per cent and the price of diesel by 21 per cent, as well as increasing the price of tickets for medium and long-distance train journeys by almost 50 per cent.
The consequences of this for sparsely-populated Swedish counties which have already been hit, such as Dalarna with its high levels of outward migration and considerable decrease in population, are obvious and totally devastating.
The rapporteur wishes to introduce new Government taxes and EU taxes, and also levies on roads, railways and airports, car insurance, lorries and buses, petrol and diesel. Part of the funds obtained would go to the Governments of the Member States and then be earmarked for investments in infrastructure, and part would go to the Commission to use as it sees fit.
Should the resolution be approved by the European Parliament and the Council of Ministers, the EU would be given its own direct power of taxation, as in an actual nation state. That is a development to which the Swedish Christian Democrats do not wish to contribute.
I take a very serious view of further increasing the costs of transport for people and goods. It is patently obvious that this will be a merciless blow which will fall hardest on the sparsely-populated counties. Moreover, it is hardly in keeping with the spirit of the European Community to make it more difficult and considerably more expensive for people to meet each other in and between the various countries.
Madam President, there is a lot of talk about quotas in Mrs Karamanou' s report. I have abstained, and this is why. I have been national secretary of the Pensioners' Party in Italy since 1983, and throughout that time people have been asking why I represent the Pensioners' Party when I am not a pensioner. They say I am too young to be retired, which is very nice, but it often bothers me that people should think someone who is not retired might not be able to stand up for pensioners.
Madam President, do you think not being retired means I cannot defend pensioners with determination, conviction and constancy? So does not being a woman mean a man cannot defend the rights of women just as well? That is why I am not so keen on quotas.
Madam President, a majority of the Group of the European People's Party (Christian Democrats) and the European Democrats voted against the Karamanou report. This signal could be misinterpreted or even turned against us to score political points. We are not, of course, opposed to equal opportunities policy and we are certainly not against women's participation. We agree with the principles enumerated by Commissioner Diamantopoulou at the end of this morning's debate. We are in favour of mainstreaming measures in business, in public institutions, in education, training and culture. We are in favour of building up political networks and we need European indicators such as benchmarking. We are also in favour of concrete actions and measures being implemented in the EU Member States. We have demonstrated this in countries where Christian Democrats and Conservatives are in power. Women are demonstrably holding leading positions in our parties. For example, in Germany, my own party, the CDU, has a woman leader and in the Group of the European People's Party (Christian Democrats) and the European Democrats a considerable number of the national delegations are led by women. So there is no doubt that we support the objective of equal opportunities, and this was also apparent from the speeches that my female colleagues and I made this morning.
However, the rapporteur, Mrs Karamanou, and her Socialist Group were not prepared to support our amendments rejecting the establishment of quotas throughout Europe. There are various different systems in the EU Member States for ensuring that women are properly represented numerically speaking. And, contrary to what appears in the report, these are not laid down by governments, but by the parties, when they are drawing up their lists. That is the way it should stay - that is what the principle of subsidiarity is all about. So any attempt to make out that my group, because a majority of its Members voted against the Karamanou report, is in some way opposed to balanced participation of men and women in the decision-making process, any such attempt is certainly doomed to failure. Madam President, it is not only necessary for the overall thrust of ideas and initiatives to be right - above all the detail must also be right.
We of course voted against the right-wing amendment which apparently viewed the report' s proposal that the proportion of women, or of men, in elected bodies should be at least 40% as excessive.
We voted in favour of this disputed clause in the Karamanou report even though we are convinced that quotas are no solution, far from it, to the inequalities which women suffer both in decision-making positions and, much more, in society in general.
I voted in favour of the Karamanou report. Reports and contributions to this debate remind us that some of our worst fears are justified.
Discrimination still exists, and it still takes women with "fire in their bellies" to make it through the dense system of hidden prejudice and break through in political, trade and other organisations.
Affirmative action is still necessary - until real equality exists, not just where great talent is present, but also for those who are less forceful.
Women are universally under-represented where decisions are made.
At the start of the third millennium, women are still fighting for the right, on paper at least, to participate in the capitalist system, a right which socialism gave them at the beginning of the century. The Communist Party of Greece sees the problem of the lack of participation by women in the decision-making process not simply as a problem of democracy; it is a sign of social inequality and exploitation of the classes, which is why it mainly affects working class women.
The apparent interest in democracy in the family expressed in the motion for a resolution is in fact an interest in reversing full employment (the motion frankly admits as much), and reducing and privatising welfare services. Moreover, so-called equal opportunities policies and various EU programmes have proven to be nothing more than the means to promote capitalist restructuring. They aim to divide the burden equally and to reduce social services to the family, thereby striking at the working classes and exacerbating the situation of women in practice and, as a result, they are responsible for excluding women from the mainstream.
Women will only gain their rightful place both in the family and in political and economic life by joining the mass grass-roots movement fighting to reverse the policies responsible for their under-representation. Real participation by women cannot be achieved with quotas for their participation in institutions which fight against their interests and promote part-time work, the privatisation of health, welfare and education, longer working hours and a later retirement age.
We disagree with the imposition of quotas on political parties because they are organisations which people join voluntarily and they alone have the right to decide on their structure and how they operate. To impose quotas on political parties is to interfere in their internal affairs and trample on the collective will of a political organisation.
We shall not oppose administrative measures to improve the participation of women in the decision-making process, provided that they are accompanied by the corresponding grass-roots policy and can therefore effectively remove barriers to the participation of women. Administrative measures not accompanied by such a policy give rise to self-delusion and are misleading, which is why we cannot support isolated measures of an administrative nature, as proposed in the resolution.
These were the reasons why the Communist Party of Greece abstained from the vote.
I shall vote in favour of the report because it has the merit of once more highlighting a recurrent problem regarding the involvement of women in political life. The report, quite rightly, points out that education is an essential tool in combating stereotypes and in equal training for children of both sexes from the earliest age.
However, two aspects which I think essential are missing. The first is the economic situation: as long as women are the primary victims of an economic system which forces them into part-time work, secondary income and insecure jobs, to expect them to get involved in political life will remain a pious hope.
The second is the political situation: the report could at least put forward rules for elected representatives which require new people to be elected in each legislative term thereby enabling a turnover in members which would favour the election of more women. Similarly, there should be a ban on holding more than one office, and there could be a time limit on re-election periods.
Seppänen Report (A5-0384/2000)
Madam President, last week I went to see a pensioner who lives in a village in the Bergamo valley. His name is Giuseppe Carminati and he is a woodcutter. He told me he spends a lot of time on his own up the mountain, deep in the woods, sometimes at night because wood that is cut by the full moon burns better in the fireplace - but I have always known that. 'I do feel very lonely,' he said. 'But now that the European Parliament is voting to assist forest-based industries, please tell the President of Parliament, as a representative of all of you, that I will feel that the European Parliament is closer to me in my woodcutter' s work. Even at night, by the full moon, it will be as if Mrs Fontaine is with me to keep me company, and then my work will be easier.'
The Seppänen report on forest-based and related industries is a step in the right direction, endeavouring as it does to overcome the confines of commercial competitiveness and create wider and deeper prospects for European forests. It is particularly important in this context to:
develop forest-based industries within the framework of viable development;
ensure that natural resources are renewable;
formulate a forest strategy and coordinate the various Community policies which affect it;
promote research and develop forest products for multiple purposes, such as medical applications.
Particular importance should be attached to forests in the Mediterranean and the Balkans which previously supported numerous communities and which are now in danger of disappearing. That is why we need special Community action programmes for forests in the Mediterranean and the Balkans.
The Seppänen report has not received our support for a variety of reasons.
For one, the Commission and rapporteur largely limit sustainability in the forestry sector to replacement planting alongside cutting. That, however, is not justified. First of all, in this way, Mr Seppänen does not pay sufficient attention to biodiversity, whilst production forest can easily lead to monoculture. It is therefore essential to plant a diverse range of species. The original producer plays an important role in this, but is often bowing to the pressures of free market forces. It is therefore necessary to circumscribe market forces. It is regrettable that the report does not take this sufficiently into consideration.
Secondly, the report insufficiently highlights the need to minimise emissions. Wood burning is not a sustainable source of energy, because CO2 and other polluting substances are released in the process. More sustainable alternatives include gassing and composting.
Furthermore, it is questionable whether forests could be used as carbon sink in order to achieve the Kyoto emission targets. After all, wood burning must also be included as a source of carbon.
Additionally, the rapporteur does not do justice to the principle of subsidiarity when he asks for Community action in the field of education, technology and resources for the Commission.
Both within and outside the EU, sustainability is a factor in competitiveness which is gaining in importance. It therefore deserves more of a boost than proposed by the rapporteur.
(The sitting was suspended at 12.55 p.m. and resumed at 3 p.m.)
Mr President, ladies and gentlemen, I should like to speak on the subject of this afternoon' s agenda.
This morning, the President saw fit to propose postponing Mr Ferri' s report. I agreed, as rapporteur on the subject of long-stay visas, to having my report discussed at 5.30 p.m. this afternoon. Since then, however, I have received apologies from a great number of members who intended to take part in this debate. The Chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, Mr Watson, apologised as he will be unable to attend. I also received apologies from Mr Pirker, Coordinator for the PPE Group, Mrs Terrón i Cusi, Coordinator for the Socialist Group, and from Mr Hernández Mollar, who were scheduled to speak this afternoon. There are other Members, too, in exactly the same position.
I feel that the absence of these Members who were down to speak on a report which was one of the priorities of the French Presidency means that we cannot have the proper debate which we ought to have on a subject on which Parliament must be consulted before the Council may decide. In my capacity as rapporteur and on behalf of the PPE Group, I am therefore requesting, Mr President, that my report be postponed until a later part-session.
Mr President, I cannot agree with Mr Deprez. I have some sympathy with your plight, Mr Deprez, but we only agreed the agenda at the beginning of the week, and Mr Ferri's comments this morning were incorrect. He claimed that his report had been on this morning's agenda. Read the agenda. It shows the debate as running from 5.30 p.m. to 6.30 p.m., and his report was at the end of the list with the Deprez report. In other words, it was clear from the outset that the Deprez and Ferri reports would be considered and voted on this evening, and I have made my own arrangements accordingly, and I wish to insist on this. The President also said this afternoon that the vote would take place at 6 p.m. instead of at 6.30 p.m., and the debate on topical and urgent subjects of major importance would end at 5.30 p.m. That means that we have half an hour to consider this topic. I am vice-chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and I can tell you that if our colleagues are not here, I am quite happy to use all their speaking time and to state my views on the Deprez report, which is excellent.
Mr Posselt, that is an announcement of an intervention of almost twenty minutes during the debate on the Deprez report.
Mr President, ladies and gentlemen, Mr Posselt's last statement, his threat to talk for 20 minutes non-stop about the Deprez report, really is an argument for deferring the report at this stage. However, the basic problem here is something quite different. Mr Posselt has in fact said everything that needs to be said. What we are witnessing here - and we have already debated this once this afternoon, as we also did on Monday and Tuesday - is, and I shall make no bones about it, an attempt to systematically undermine Strasbourg as the seat of Parliament. Tactics like this are capable of achieving just that.
Mr Posselt, even if it would make a valuable contribution if you were to speak for 20 minutes - and I too could also speak for 20 minutes, as no one else is left from my group either - in reality it would mean that the work Mr Deprez has so carefully done would not be debated in the way it deserves here. To that extent I can understand Mr Deprez's desire that his report, which is based on the approach developed in the committee and which should be reflected here in this Chamber, should be given a reasonable hearing in the plenary. So I really am in favour of deferring a report as important as this one, and for my part I would recommend acceding to Mr Deprez's request.
We are not getting into a debate on a procedural point. We are hearing a proposal, one opinion against, and one in favour. Now, commenting on what Mr Deprez has said, I have this to say. Mr Deprez, on behalf of your group, you asked for the debate to be adjourned. Then we heard a different opinion from Mr Posselt, who belongs to the same group. But in any case, that is a secondary issue, because under Rule 146 of the Rules of Procedure a decision cannot be taken now on a matter like this. We cannot vote on this point now. You can request and propose - that is, a political group or at least thirty-two Members can do so - adjourning the debate to another time in Parliament' s schedule, but only at the beginning of the debate. You cannot do so now. You can only present that proposal, on behalf of your group, when the debate starts at 5.30 p.m., not now.
Excuse me, Mr President, but surely in this instance the rule should have been the same as for Mr Ferri' s report this morning. This morning, Mr Ferri' s report was postponed even though, according to your interpretation of the Rules of Procedure, this should not have been allowed. Given that it was possible to do this for Mr Ferri, I do not, therefore, see why it would not be possible to do so in my case in order to organise this afternoon' s agenda better. I am not asking for a special favour, simply for the application of the procedure applied this morning.
But I am not applying this morning' s procedure; I am applying Rule 146 and, despite the applause from Mr Ford and others, I am going to read it out to you: 'At the start of a debate on an item on the agenda, a political group or at least thirty-two Members may move that the debate be adjourned to a specific date and time. Such a motion shall be put to the vote immediately.' So, not now, but at 5.30 p.m.
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
Trial of former Khmers Rouges in Cambodia
The next item is the joint debate on the following motions for resolutions:
B5­0055/2001 by Mr Belder, on behalf of the Group for a Europe of Democracies and Diversities, on the law on the Khmer Rouge trial;
B5­0057/2001 by Mr Maaten, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the law on the Khmer Rouge trial;
B5­0063/2001 by Mrs Hautala, Mrs Maes, Mr Gahrton and Mrs McKenna, on behalf of the Group of the Greens/European Free Alliance, on the law on the Khmer Rouge trial;
B5­0070/2001 by Mr Tannock and Mr Posselt, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on the law on the Khmer Rouge trial;
B5­0075/2001 by Mrs Randzio-Plath, Mr van den Berg, Mr Corbett and Mr Iivari, on behalf of the Group of the Party of European Socialists, on the international tribunal in Cambodia;
B5­0080/2001 by Mr Vinci, Mr Herman Schmid and Mr Manisco, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the law on the Khmer Rouge trial in Cambodia.
Mr President, at long last we have a result. The leaders of the Khmer Rouge' s reign of terror are being brought before an "international" tribunal. We are pleased that the Cambodian National Assembly has decided on this unanimously and would like the court rulings to be carried out as soon as possible.
After all, it is intolerable, certainly for the friends and relatives of the victims, that so far, not one single Khmer Rouge leader has been punished for his or her crimes and that the protagonists of years gone by are still free citizens in Cambodia, not to mention the former Khmer Rouge members' involvement in the government.
However, the content of the adopted legislative draft has forced us to make a number of critical comments. After years of tug-of-war between the United Nations and Cambodia, it is becoming clear that a shaky compromise has been reached. It is precisely those legal affairs against which UN experts expressed their veto in a recommendation three years ago, that have now been included in the model adopted. The country' s regime, which is also culpable, has managed to squeeze every last drop out of the negotiations in this matter.
Dubious statements from Cambodian government leaders seem to suggest that they are attempting to delay the fair course of justice. The minister in charge, Mr Sok An, recently claimed that the guiding principle behind this thinking was to maintain stability and peace in the country In other words, former Khmer Rouge members whose testimony could jeopardise current stability, need not be brought to trial. King Sihanouk too is taking the unwilling authorities under his wing by pretending that "stability is more important than revenge" .
By way of conclusion, Mr President, we call on the international community and Cambodia to ensure that the Khmer Rouge killers are brought to justice in a speedy, fair and comprehensive trial, and to prevent the tribunal from degenerating into a charade.
Mr President, I believe Mr Belder has just hit the nail on the head. Of course it is positive that this trial is now actually about to take place. It is important for Cambodia to deal with the ghosts from the past which are still haunting the country. However, we are not wild about what is about to happen there. It is a matter of better some of a pudding than none of a pie. We cannot do much else other than go along with it. Cambodia' s parliament has given its consent. Who are we then to criticise what is happening now, but we do have grave doubts about the way in which this has been organised.
Firstly, every court in Cambodia will have difficulty guaranteeing its own neutrality. In this case, the Cambodian judges will be appointed by the Cambodian Supreme Council of Magistracy, which is ruled by the governing party. How neutral can those judges be? It is, of course, possible to appoint international judges, and they will certainly play a role in this, but will this role be so manifest that it will be clear to the Khmer Rouge victims that the judgments passed will actually be neutral and do justice to the situation as it was then? It is, of course, extremely odd that people such as Mr Ieng Sary, who played a key role under Pol Pot, have already been released from the trial because the Prime Minister dismissed them from that trial, and that was not done by a court of justice but by Mr Hun Sen.
We are pleased that this trial is now going to take place, but we will monitor its progress with considerable suspicion. We will only be able to reach a conclusion as to whether what is happening here is a positive step once the court cases are over. We therefore hope things will go well, but we have major doubts.
Mr President, I very much welcome the establishment of courts to try the suspects of the former Communist Khmer Rouge regime. It is important so that Cambodia can move forward into the future that those responsible for heinous crimes against the Cambodian population be brought to justice.
The Khmer Rouge regime was one of the worst human rights abusers of the twentieth century, being responsible for an estimated 1.72 million deaths in a short, four-year rule. Although I welcome the establishment of the courts I have a number of reservations. We have to remember that the members of the ruling Cambodian People's Party, including the prime minister, Hun Sen, were once activists of the Khmer Rouge, serving under the dictator Pol Pot. Hun Sen has already decided who can and cannot be taken before a tribunal, thus challenging the powers of any court. There have been genuine fears that several senior members of the regime might escape justice, in particular the former Khmer Rouge foreign secretary, Ieng Sary. He was given partial amnesty after he defected with about 10,000 supporters in 1996.
Ieng Sary and other Khmer Rouge leaders were sentenced to death in absentia in 1997 by the People's Court, which was organised by the Vietnamese army occupying Cambodia at the time. The amnesty granted by King Sihanouk refers only to this conviction and makes no reference to future convictions and therefore it is important that he is tried.
No Khmer Rouge leaders has ever been tried and only two are in detention, one being the person who ran a notorious torture centre in Phnom Penh from which only seven out of more than fourteen thousand inmates emerged alive.
The tribunal has an unusual framework for participation of both international and Cambodian judges and prosecutors. Normally, in other war crime courts, there are only foreign judges and prosecutors. This becomes ever more worrying when we see that while the UN-nominated judges will be screened by the Cambodian Supreme Council of the Magistrate, a body controlled by the ruling party of Phnom Penh, the UN has no power whatsoever to screen the judges appointed by Cambodia.
Finally, we also need to look at the involvement of China in all of this. Although it has always maintained that it only provided the Khmer Rouge with technical expertise in agriculture, the Cambodian documentation centre recently unearthed evidence to show that it was directly involved in the setting up of the interrogation and torture centre in Phnom Penh where thousands of Cambodians died.
Mr President, there are people here who are old enough not to have forgotten the extraordinary and harrowing reports that came out of Cambodia in 1975, with aerial pictures of a deserted capital as the Khmer Rouge, their leaders schooled in the violent tenets of French revolutionary tradition and possessing a mixture of political idealism and mass psychopathology, moved two million people from the city to the countryside to begin a new society in year zero under the leadership of the "great" Pol Pot. The sick were dragged from the hospitals or left to die. What followed was to shock the world. The human rights abuses of Bosnia, Kosovo, Sierra Leone, Chile, Angola are dwarfed by the sheer scale of the atrocities that took place under the Khmer Rouge. The deliberate deaths of between one and two million people constituted a real genocide. Perhaps, to be accurate, we should call it a sectocide for the intention was not to wipe out a race but an entire class, with victims selected on the basis of whether they were educated, whether their hands showed signs of manual work, or even whether they wore spectacles.
It is not surprising therefore that following Pol Pot's death and the defeat of the Khmer Rouge, there should be a need for some kind of national catharsis through the application of justice and a calling to account of those responsible. Personally I hope that the prosecutions will not be restricted to the top 20 leaders but be extended to those who daily brutalised and executed their victims. If the Cambodian people want these trials to proceed, and the political situation is sufficiently stable to permit them, then it is only natural that the international community, through the UN, should wish to support them in that aim. We should beware, however, of imposing justice on other states, especially if such proceedings might unravel a political truce or accommodation that has brought peace or stability to the region and promises a better future.
Amnesties are sometimes necessary if unpalatable. In Cambodia, though, it looks as though the people and government are ready to take the risk of overturning previous amnesties in order to secure justice. If that proves to be the case we should wish them well in this venture.
Mr President, it is a positive step that the draft law on the trial of the Khmer Rouge members in Cambodia has been adopted in the country' s National Assembly and that King Sihanouk is to sign it after it has been discussed by the Constitutional Council. The form the trials will take has been agreed between the UN and the Cambodian government. As the Cambodian judicial system is still frail, the trials are to be organised in such a way that both international and local judges will be presiding. During the time of the Khmer Rouge, nearly all those in the country' s legal profession were killed, and the country has not had time to evolve a new professionally run judicial system.
The international community has been concerned that many of those found guilty of genocide will not receive sentences, despite the law that supports the trial. This concern is well-founded. Those who caused the Cambodian state so much damage and its people so much unspeakable suffering must be held legally responsible for their actions. In addition to this, however, account must be taken of the requirements of stability and the country' s future. Last spring I myself was able to see how ordinary people were aiming at forgiveness, so that life could go on. It is not always easy to distinguish clearly between the victims and the persecutors. Restarting a spiral of large-scale revenge is to be avoided.
Although Cambodia' s problems and its bloody history are still close to us in terms of time, the country has been able to build the foundations of democracy. Cambodia is the only country in Southeast Asia to have abolished the death penalty. A friend of mine who works in the region said that at present Cambodia is the only multi-party system in the former French Indo-China, although there is still much to do to strengthen democracy and the rule of law. While we joyfully welcome the legislation on a trial, we must give our dedicated support to the positive developments that have started in the country.
Mr President, what we have just seen is an attempt to wreck the Thursday sitting just as Friday's sitting as been done away with, partly by undermining these topical and urgent debates. However, I would like to say that the subject of Cambodia very much demonstrates the importance of our topical and urgent debates.
As Mr Tannock has quite rightly said, the genocide which took place in Cambodia was often hushed up during the 1980s. No one cared about Cambodia. It was this House which, following its first direct election in 1979, was the first to give repressed peoples a moral voice, although it had virtually no powers at that time. And this House took a very special interest in the fate of the people of Cambodia. I recall that in the 1980s our colleague Otto von Habsburg, who I was working with at the time, regularly got the subject of Cambodia onto the agenda. And if the Cambodians wanted to communicate with the peoples of Europe, they did it through the European Parliament's debates on topical and urgent subjects of major importance, here in Strasbourg. A politician who recently died, Son San, a Democrat who trod the difficult path between the Khmer Rouge on the one hand and the pro-Vietnamese puppet regime on the other, gradually pushed ahead the re-establishment of a democratic Cambodia, chiefly with the help of the European Union and of the European Parliament.
Today we have an opportunity to build on this, and I am very pleased that the horrifying genocide committed by the Khmer Rouge will now be properly punished. But it is also very positive - and I would like to say that Mrs Iivari is quite right here - that we as the European Union have a chance to actively support democracy, the rule of law and plurality in modern Cambodia. However, this example should make us aware that it is not always a question of absolute power or authority. This House, thank goodness, now has greater powers as regards external policy than it had 20 years ago. It is a question of giving those who are deprived of their rights a moral voice and that is one of the primary duties of this House.
Mr President, the Commission has fully supported the efforts of the United Nations and the Cambodian authorities in their attempts to achieve an early agreement on the Khmer Rouge Tribunal. During the past year, the Commission bilaterally, and together with the EU Member States, has called on the Cambodian government to express its support for the process leading up to the agreement on the Tribunal and has recalled that the Tribunal should meet international standards of justice, fairness and due process.
After some delays in the passing of the legislation, the draft law was adopted by the National Assembly on 2 January and by the Senate on 15 January. It is now due to be ratified by the Constitutional Council and King Norodom Sihanouk.
While we welcome the adoption of the legislation regarding the Khmer Rouge Tribunal, both by the National Assembly and by the Senate, it should be borne in mind that we are still awaiting the official statement from the United Nations on the draft text. There are indications that the text is not completely in line with what had been agreed with the United Nations. Nevertheless, the first reaction from the UN after receiving an unofficial translation, has been cautiously positive, and the Commission hopes, therefore, that the remaining outstanding issues can be resolved so that the UN can improve the new court and the agreement between the Cambodian government and the United Nations can be implemented expeditiously.
One other outstanding issue which the Commission will follow closely is the question of which Khmer Rouge leader will be put on trial. Although Prime Minister Hun Sen has given assurances that nobody would be immune from prosecution, he has also indicated that this is a very sensitive issue for parts of the Cambodian population. In particular, Hun Sen has warned that "war could break out" if the Khmer Rouge deputy premier Ieng Sary is put on trial. So there are very good reasons why we should follow this closely.
The joint debate is closed.
The vote will take place this evening, at 6.30 p.m.
Visa requirements between Russia and Georgia
The next item is the joint debate on the following motions for resolutions:
B5­0056/2001 by Mr Belder, on behalf of the Group for a Europe of Democracies and Diversities, on the visa regime in existence between Georgia and Russia;
B5­0058/2001 by Mr Haarder, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the visa regime imposed by the Russian Federation on Georgia;
B5­0061/2001 by Mr Dupuis, Mr Pannella, Mrs Bonino, Mr Turco, Mr Della Vedova, Mr Dell'Alba and Mr Cappato, of the Technical Group of Independent Members, on the visa regime in Georgia;
B5­0064/2001 by Mr Gahrton, Mr Lagendijk, Mrs Schroedter and Mrs Isler Béguin, on behalf of the Group of the Greens/European Free Alliance, on the question of visas between Russia and Georgia;
B5­0071/2001 by Mrs Schleicher and Mr Posselt, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on the visa regime imposed by the Russian Federation on Georgia;
B5­0076/2001 by Mr van den Berg, on behalf of the Group of the Party of European Socialists, on the visa regime imposed by the Russian Federation on Georgia;
B5­0081/2001 by Mr Markov and Mr Vinci, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the visa regime in force between Georgia and Russia.
Mr President, we can certainly support the thrust of the present resolution. After all, it is a clear departure from the Russian Federation' s unilateral decision to impose a visa obligation on Georgia. The wording of Paragraph 2 - request for suspension of Moscow' s visa regime vis-à-vis Tbilisi - merits further development in our opinion. Naturally, we expect both parties to display the will to enter into joint consultation.
Much more serious, in our opinion, is an omission in recital D. It has a direct bearing on the very essence of Georgia' s political stability. Recital D is right to require safety guarantees to be put in place for the group of approximately 35 000 Georgian refugees, some of whom have now returned to the southern region of Gali or commute there on a daily basis for their work. The separatist Abkhazian regime is today in power in that region but - bear in mind - this is in the presence of Russian troops, so-called peacekeepers, who assume a purely passive role.
However, what is missing in recital D, is a reference to the large group of Georgian refugees from Abkhazia who have been on Georgian territory until now. These are an estimated 175,000 to 190,000 refugees and displaced persons, and they are living in truly abject conditions.
It is precisely this specific humanitarian problem which poses a direct threat to the authority of President Shevarnadze. These days, the refugees from Abkhazia are putting the thumbscrews on Georgian authorities to secure their return home. In short, they are a continuous source of unrest in Georgia. A situation which Russia is apparently keen to maintain by not forcing Abkhazia to accept a solution for these refugees. Indeed, various schemes have been outlined under international supervision which the Abkhazians have so far put on hold.
Given these and other highly volatile political situations in the Caucasus, we welcome the suggestion in Paragraph 8 - the appointment of a special European envoy to this strategically and economically important region - with open arms. A watchful European eye may have a preventive effect on this hotbed, and what is more, our presence will hopefully promote internal compliance with formally signed fundamental rights.
Mr President, Commissioner, ladies and gentlemen, we have had to wait a long time to get this resolution on the agenda. Georgia is a long way away, it is true, and a few years ago, the Balkans seemed just as far away. We have now seen the outcome of that situation and just how close they are in fact.
I think that, in many respects, Georgia and the Caucasus as a whole already are today what the Balkans were yesterday, the Balkans of the 1990s. Chechnya, Karabakh, Abkhazia, South Ossetia and Georgia as a whole are very frequently experiencing tragic situations.
Georgia today is a country literally in the stranglehold of its larger neighbour, a country being blackmailed through the oil supply, the gas supply, the electricity supply, blackmailed through visas, with this unbelievable discrimination between the citizens of South Ossetia and Abkhazia and those of Georgia. This situation is the work of Moscow, the new imperialistic policy pursued by President Putin. Georgia is sinking fast, poverty is becoming widespread and the European Union, if you will excuse the language, does not give a damn, either about Georgia, or about this new focus of conflict at the very gateway to Europe.
No solutions are contemplated, although I do not see why it should not be perfectly possible, in a European Union which will have 450 million members, to have 455 million. The only solution which might stabilise the whole region, right on Chechnya' s doorstep, and put a brake on Russia' s hold in this region, the only serious proposal, by which I mean a proposal that Georgia should accede to the European Union in due form, has not been made. We ought at least to recognise that the European Union must, as a matter of urgency, visit Chechnya. This invitation is particularly directed at Commissioner Poul Nielson.
Mr President, Commissioner, he who sows the wind shall inevitably reap the whirlwind. These words take on their full meaning when applied to the countries of the southern Caucasus. What region of our own continent, or the next, is more crossed by tensions and issues? What region has a greater need for pacification and normalisation? The southern Caucasus is effectively caught in the pincer grip of regional powers - Russia and Turkey, of conflicts of interest, and hence related military conflicts, from the Nagorno Karabakh plateau to the mountains of Chechnya, or the regions of Abkhazia and South Ossetia. The region is stagnating, ossified in political, economic and energy transition processes which continue to exist only in theory. A situation which has until now been held in a vegetative status quo, which may be considered nonetheless as the lesser evil. At least, everything was done to defuse the different justifications for war in the framework of an ad hoc stability agreement. At least the recent incorporation of these three countries, as small geographically as they are strategic regionally, into the Council of Europe could be interpreted as a sign of interest from the nations of Europe, bringing hope of normalisation for the region and a guarantee of a more favourable future for these peoples.
How, then, is the recent unilateral decision by the Russian Government to impose a visa regime for the citizens of Georgia to be interpreted except as deliberate ostracism severing economic trade and historic links between the formerly fraternal Soviet states. How is this administrative segregation between the citizens of the same country, which is recognised by the international community, the people of Abkhazia, South Ossetia and Tbilisi, to be interpreted except as official external ratification overriding the integrity of a sovereign state?
Indeed, is a government bill tabled in the Duma to provide for the possibility of annexing a foreign state, or part thereof, even if there are no borders? These are just so many deliberate, calculated sallies in Russia' s muddled geopolitical game, and just as many reasons for us to use our votes to express our condemnation of Russia' s machinations involving its former vassal state and to take practical action to assist the political stabilisation of this region and its economic take-off, and, of course, to appoint, as the resolution proposes, a Special Envoy for the Caucasus: since a gust of wind in the southern Caucasus may indeed blow Europe away.
Mr President, Commissioner, ladies and gentlemen, the European Parliament's delegation for relations with the South Caucasus is deeply concerned about the dramatic events currently being enacted there. The unilateral imposition of a visa regime on Georgia, with the exception of two regions of Georgia, will create new divisions in a country which is a member of the Council of Europe, wishes to develop democratically, and with which we have concluded an agreement precisely in order to support it in all areas.
These developments are leading to tensions with neighbouring states and to huge obstacles for the Georgians themselves, some of whom work in the Russian Federation and are now experiencing difficulties. In order to obtain a visa, they have to travel back to Tiflis. In some cases they cannot even afford to do this. And the other side is that these disruptions will also have economic consequences.
We are very much concerned that because of its oil reserves the entire South Caucasus is now at the mercy of commercial interests and has also become a European trouble spot. We should not just wring our hands about this, we should actually do everything in our power. We know from our Georgian friends in national parliaments and from the embassy, which has contacted us, that they really are in dire straits, and that they fear further developments, especially as a wedge is being driven between Armenia and Azerbaijan, which Moscow evidently regards as greater friends. Georgia fears that it will become isolated. So these are truly dramatic events. At the end of December, gas pipelines from Russia to Georgia were even blocked on the alleged grounds that payments had not been made, even though the financing arrangements were quite different. So these are all things which when explained logically sound quite harmless, but which demonstrate to us that the situation has dramatically intensified over the last six months.
We are therefore asking the Commission to consider, in conjunction with the Council, whether we could not review and work out a better approach to these conflict situations, based on appropriate decisions which will help people there who want to build a democratic society and seek a peaceful future, and to support Georgia in observing human rights and complying with the other obligations it has entered into within the Council of Europe.
It is very hard in these difficult circumstances for Georgia to observe all its current human rights obligations. That is why we are calling on the Commission to act here. We have made requests and have largely reached cross-party agreement in Parliament that something should be done. We need to work together to come up with solutions which will promote a peaceful way forward.
Mr President, I would like to firmly support Mrs Schleicher, who has worked with great commitment on behalf of the Caucasian region and in this case Georgia in particular. We all know what these reprisals are about. On the one hand they are linked with geo-strategic interests and with energy and oil interests, and on the other hand they are associated with the brutal war being waged to eradicate the people of Chechnya. It is very clear to us what is being attempted here - to destabilise Georgia, just as Chechnya has been destabilised. We all have an interest in preserving what is in any case very fragile nationhood and in supporting the first faltering steps towards democracy in this region and in Georgia.
That is why I would like to call on the Commissioner to pay even greater attention to this region. Humanitarian aid in particular has a strong stabilising effect in addition to its purely humanitarian function. I am delighted that a delegation from our neighbours, the Parliamentary Assembly of the Council of Europe, is currently visiting Chechnya, and I wish to appeal to the Commissioner to travel to Georgia and Chechnya in the near future and have a close look at the human rights situation there on the spot, just as the Council of Europe is doing in such a thorough way. I appeal to the Commissioner to make our humanitarian aid the number one political priority - the Caucasian region has been a priority for the USA and for Russia for a long time. I say this because I have the feeling that the European Union, apart from Mrs Schleicher, who is doing marvellous work, is failing to take up this challenge. We must not allow ourselves to repeat the mistake we made with the Balkans, where we also woke up to the situation too late, and again attract opprobrium by doing too little too late.
Mr President, I wish to begin by saying a few words about humanitarian assistance to this region. We are the single most important provider of humanitarian assistance to the northern Caucasus and, over the years, we have also been the main provider of humanitarian assistance to the southern Caucasus region.
A year ago exactly I was in North Ossetia and I tried to get into Chechnya but the Russian authorities would not allow this for security reasons. But we are still there.
Right now our biggest problem is the abduction of the men who worked for one of the organisations we are funding in Chechnya. This, of course, has caused a great deal of concern. The immediate reaction was to withdraw from Chechnya. However, many organisations in Russia have urged us to reconsider this and to come back. As a humanitarian provider this puts us in a dilemma. On the one hand, we need to be there, and we are very pleased that Parliament understands the need for ECHO to operate on the basis of a "remote control operation" in these circumstances. On the other hand, sometimes it is a little too easy for us to tell the organisations we are funding to go there - it is the voluntary staff who have to go. We have to find a balance that is ethically acceptable as a donor. At the moment we are reconsidering whether or not to go back to Chechnya, as we are needed there.
Let me turn to Georgia. The EU has already expressed serious concern over the Russian Federation's unilateral decision to introduce visa requirements for Georgian citizens. The entire international community, including Russia, is committed to supporting the sovereignty and territorial integrity of the independent states. Applying a special visa regime or allowing exemptions for the inhabitants of secessionist regions could imply support for the legitimacy of their regimes and undermine Georgia's sovereignty and territorial integrity.
In addition to the introduction of visa requirements, Georgia has faced a number of other crises in its relations with Russia in recent months, in particular, over interruptions in gas supplies, the pace of withdrawal of military bases and rescheduling discussions with the Paris Club.
Concerning Russian gas supplies to Georgia, we urge that all actions are based exclusively on commercial and contractual considerations. I want to stress that it is in Russia's interests to be seen as an internationally credible and reliable gas supplier. I say this as a European.
We are naturally concerned about the humanitarian, social and economic consequences for the Georgian people, as well as the overall stability in the Caucasus. Russia too has no interest in seeing increased instability in the Caucasus.
Georgia is a member of the UN, the OSCE and the Council of Europe and it has a partnership and cooperation agreement with the EU. It deserves our support. We call upon the states of the region to use the mechanisms of the OSCE, as well as any other appropriate peaceful instruments, to resolve that dispute quickly.
The joint debate is closed.
The vote will take place this afternoon at 6.30 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
Situation in Turkish prisons - B5-0059/2001 by Mr Duff, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the situation in Turkish prisons;
B5-0065/2001 by Mr Cohn­Bendit and Mr Lagendijk, on behalf of the Group of the Greens/European Free Alliance, on the situation in Turkish prisons;
B5­0072/2001 by Mr Van Orden, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on the situation in Turkish prisons;
B5-0077/2001 by Mr van den Berg, Mr Katiforis, Mr Sakellariou and Mr Swoboda, on behalf of the Group of the Party of European Socialists, on the operation by the Turkish government to end the hunger strikes in its prisons;
B5-0082/2001 by Mrs Uca, Mrs Morgantini, Mrs Ainardi, Mr Sjöstedt, Mr Cossutta, Mr Korakas, Mr Miranda, Mr Seppänen, Mrs Frahm, Mr Papayannakis and Mr Theonas, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on Turkish prisons.
Situation in Algeria- B5-0062/2001 by Mrs Caullery, on behalf of the Union for a Europe of Nations Group, and Mr Morillon, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats, on the situation in Algeria;
B5-0066/2001 by Mrs Flautre, Mr Cohn-Bendit and Mrs Maes, on behalf of the Group of the Greens/European Free Alliance, on the human rights situation in Algeria;
B5-0083/2001 by Mrs Boudjenah and Mrs Eriksson, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the situation in Algeria;
B5-0086/2001 by Mr Obiols i Germà, Mr van den Berg and Mrs Napoletano, on behalf of the Group of the Party of European Socialists, on the political situation in Algeria.
Situation in Turkish prisons
(Verts/ALE). (IT) Mr President, one year after Helsinki we have been following events in Turkey with anguish and apprehension. Thirty-three people were killed when the security forces intervened on 19 December, and what news is available on the state of health of those detainees forcibly transferred who have been on hunger strike since 20 October last, remains alarming. And we can only condemn the campaign of systematic repression and the ban on any expression of support for the prisoners, which has targeted human rights organisations in the first instance.
We are well aware that the situation in Turkish prisons means we cannot ignore the violence and intransigence of certain prisoners and the fact that, in some cases, the Turkish authorities had lost control of whole sections of the prisons, as well as the constant reports from various authoritative sources of summary executions of prisoners who have tried to detach themselves from the organisations they belong to, and lots being drawn to select which prisoners are to fast until death. But it has been demonstrated that the Turkish government is incapable of ensuring peace and security in the prisons without the excessive and ineffective use of force, so it is the Turkish government that bears prime responsibility for what has happened and it must find the remedy for it. The remedy cannot be blind repression and paranoia about security. It is the Turkish government' s duty to prevent an already tense situation taking root and deepening into hopeless violence, boosting and strengthening violent and extremist groups and parties. It is up to the government to act.
Obviously the European Union, like all of us, has a direct interest in a process of stabilisation and peace, and we hope it will be rapid. We have the clear duty to report and evaluate any progress towards greater respect for human rights in Turkey, which is why our group strongly supports the idea of sending a delegation into the Turkish prisons as soon as possible.
Mr President, the recent events in Turkish prisons are tragic by any standards and it is an enormous pity that the situation had been allowed to deteriorate over such a long period with the almost inevitable consequences.
However, these events must be put in context and we should acknowledge the resolve of the Turkish authorities to introduce a more human, acceptable, and indeed controllable, prison regime. As relations between the European Union and Turkey develop in an increasingly positive manner, we need to take a measured approach in our comments on Turkey's problems. At the same time our relationship with the Turkish authorities should be sufficiently robust that we can make justifiable criticisms.
I have to say that in the United Kingdom in the past we too have had difficulties in maintaining the right prison regime for those convicted or detained for terrorist offences. We too have had situations where terrorists have more or less had total control over their accommodation and recreation areas and we too have had to deal with the tragedy of hunger strikes. It is not easy. The prisons themselves take on symbolic significance. The situation in the prisons becomes yet another facet of the armed struggle against the established government. We should keep this perspective in mind.
Turning to the resolution itself we rightly deplore recent events but my feeling is that we should be more welcoming and encouraging concerning the reforms initiated by the Turkish Government. After all Turkey is responding to the demands that we placed upon her to bring her prisons more into line with European systems. We should remember that many of the inmates are revolutionaries who will accept nothing short of control of their situation. Of course a prison regime must be humane and there must be mechanisms to enable prisoners to express legitimate grievances. This is in everyone's interests but we cannot expect governments to negotiate with prisoners over their conditions and regimes.
The current problems started because the armed groups were not prepared to concede control over the prisons to the authorities. The response by the security forces is not the cause but the consequence of the problem. The Turkish security forces had to retake the prisons by force facing organised armed opposition and the circumstances of many deaths is not clear while of course every death is a tragedy.
I know that the Turkish authorities are greatly saddened by recent events. They are also thoroughly committed to reform and open to close cooperation with the Commission and with the Union and its Member States on reform of the penal system. They see this as part of the natural process of adopting the acquis.
We should rightly express our concern at what has happened and that the situation was allowed to deteriorate so far. Let us now offer all possible professional advice and assistance and encourage rapid reform without giving further opportunities to undemocratic forces who seek to overthrow the Turkish Government and frustrate Turkey's progress towards membership of the European Union.
Mr President, I would say to Mr Van Orden: you had to release your own Irish political prisoners almost with military honours. I remember the scenes on the BBC. These are problems which cannot be resolved by violence but only by political solutions.
Mr President, today's debate and subsequent vote follow on from the debate which we held in this House on 14 December last year, when the urgent vote was cancelled following the decision by the three political groups to withdraw their motions. That decision was a gesture of confidence on the part of the European Parliament in the will and the ability of the Turkish authorities to manage the hunger strike crisis in a non-violent, humane and efficient manner.
In fact, the motion for a resolution by our fellow members in the liberal group, which is signed by the honourable Mr Duff, states that Parliament is satisfied with the Turkish government's decision to postpone its plans to transfer prisoners to these prisons and to obtain the society's consent to the reform of the prison system. Similar hopes were expressed in the resolution of the group of the Greens signed by Mr Cohn-Bendit, which quoted statements made by the Turkish Minister of Justice.
Some members may have been won over by the arguments set out in the letter on the matter from His Excellency the Ambassador of Turkey, who again did us the honour of sending us what is now his customary letter in such cases, in which he stressed that the Turkish government was handling the matter with the utmost seriousness and that Parliament needed to leave superficialities to one side when dealing with matters as important as the prison system in Turkey. In the wake of all of which, honourable members, how tragic that the superficiality of the European Parliament has proven, in this case at least, to be closer to the mark than the seriousness and political maturity of the Turkish authorities.
As you know, a few days later, on 20 December, army and police divisions went on the attack in order, naturally, to save the prisoners' lives, as the Turkish ambassador informs us in another letter. Twenty-four prisoners were killed and 131 were wounded during this attack. And, of course, three Turkish soldiers also died. And what is the upshot of all this bloodshed? The hunger strike in the Turkish prisons is continuing on a massive scale, making it impossible to exclude the possibility of more attacks, more deaths and more bloodshed.
Our joint motion for a resolution quite rightly suggests the need to avoid further tragedy and therefore calls on the Turkish government to take immediate non-violent measures to avoid any such developments. That is our main demand. Of course, what we also need is an objective inquiry with international guarantees and for responsibility to be apportioned for what happened on 20 December. I think we also need the situation to be addressed with the assistance and under the supervision of the European Union. I talk of supervision because Turkey is, of course, a candidate country and its candidature must meet the Copenhagen criteria, which are damaged by such incidents, incidents which, of course, are recorded by us and, I assume, by the Commission, which is called on in our resolution to specifically mention the situation in Turkish prisons in its annual report.
These are, I am sorry to say, the stubborn facts and they are not counterbalanced by the overbearing, not to say insulting tone of the advice meted out by Turkey's representatives to the European Parliament.
Mr President, it really is virtually pointless to discuss how Turkish prisons should be organised. Last week, I received a great deal of material from the Turkish delegation of the Parliament dealing precisely with the internal conditions in these prisons. I do not think, however, that the problems we are basically discussing are about the good or bad treatment of offenders. A great many of the prisoners in Turkish jails are, after all, convicted for political offences. It stands to reason that they will continue their political struggle as political prisoners. In this way, the efforts of the Turkish Government involving military troops and repressive measures also becomes part of a political battle directed against the Kurds and other minorities that populate the Turkish prisons.
The situation is totally impossible for Turkish society and the Turkish Government. A totally different approach must be taken. The political parties and the popular movements in Turkey must be allowed to operate as freely as parties and movements in the rest of Europe. The battle between different forces must be fought by peaceful means. As long as that is not happening, I cannot see how there would be any possibility of Turkey' s becoming a Member of the European Union.
The Turkish Government must show the way. It must be accepted that Turkey consists of different national and cultural groups which must all have the same rights. Languages and cultures must be accepted in the schools, especially in the Kurd-dominated areas. I believe that the only thing that can be done is to grant amnesty to these political prisoners and to release them from jail. When this happens, there will be no more problems in Turkish prisons than in English, German or French prisons.
Mr President, when a debate on the unacceptable situation in Turkish prisons was scheduled during the last plenary session of the European Parliament in December 2000, and the relevant motions for resolutions were withdrawn due to a lack of coordination between the political groups involved, the disturbance in the Turkish prisons was still in its infancy and the reaction of the Turkish authorities had not yet manifested itself in all its barbarity.
Of course, for a less problematic country than Turkey, the very fact that the European Parliament intended to take an interest in the matter would be incentive enough to put a stop to any thought of violating its legal and moral obligations. Turkey, however, did exactly the opposite, confirming yet again that it is indeed a problematic country. It blatantly and disdainfully ignored the Parliament of the European Union, which it nonetheless aspires to join and, applying its favourite standard practice, engaged just a few days later in the shameless slaughter of dozens of prisoners, provoking an international outcry.
Today's condemnatory - and in my view excessively lenient - resolution is, nonetheless, the obvious and a positive albeit, unfortunately, inadequate reaction in the case of Turkey, which has repeatedly proven that it is indifferent to such reprimands. So what we need, at long last, is for the European Union and the wider international community to deal with Turkey - in deed not just word - using the same weights and measures and the same rules as those used in similar problematic cases in order to impose respect for democratic principles, human rights and the rule of law, i.e. without postponing expedient political and other action and interests and without showing tolerant understanding of so-called Turkish idiosyncrasies. And as regards the European Union in particular, to make it crystal clear at long last to Turkey and to its non-European supporters, not just in words but - I repeat - with deeds, that the door by which Turkey is to enter the European family, even though there is some doubt as to whether it belongs there, will remain very firmly shut unless it absolutely and unreservedly brings its internal and international conduct into line with the rudimentary rules of law and ethics which underpin the workings of a modern cultivated society.
Mr President, Commissioner, ladies and gentlemen, it really is deeply disturbing that we find ourselves obliged to address the situation in Turkey - or rather the situation in that country's prisons - again and so soon. I would be pleased if we were able to give Turkey credit today for having solved a difficult situation in a peaceful way. But unfortunately we cannot. We in the European Parliament must therefore demand that Turkey itself should investigate - and where necessary that the Commission should also do its share in investigating - how this disastrous situation has arisen in Turkey at all. I have in mind not only its prisons and the hunger strike there, but also how the need arose for military and police intervention at the cost of so many lives.
Secondly, we must demand in no uncertain terms that there should be transparency in the treatment of prisoners, and that prisoners should have the right to see doctors, and not just under the supervision of police and prison officers, but also in circumstances such that the doctors can genuinely carry out serious examinations with proper results.
Thirdly, we must demand that Turkey should attempt to reach a consensus within its borders, in particular with human rights organisations and in relation to the human rights situation in prisons, and that it should consider how the situation can be improved and a basic consensus can be achieved in this respect.
Fourthly, those inmates who are currently being held as political prisoners under existing and defunct laws - and it is often admitted in Turkey that there are such prisoners - should be released. This would certainly defuse the situation in overcrowded prisons.
Fifthly, we must demand a change in Turkey's laws. After all, it is not just a question of saying that once they are detained, prisoners should be properly treated and that when there is a hunger strike an attempt should be made to resolve the situation peacefully. The real question is why there are so many people in prison. The reason that there are so many people in prison is that there are laws which provide for people to be punished because of their convictions, which may also find expression through written declarations or statements, rather than punishing them for actual acts which they have committed. This is simply unacceptable in a modern democracy. With that in mind, Mr President, I wish to appeal once more to Turkey to finally eliminate these laws from its penal code and to stop incarcerating political prisoners.
Mr President, I should like to start, on behalf of the Communist Party of Greece and the Greek people in general, by expressing our solidarity both with the political prisoners in Turkey and with all the Turkish people who suffer under the Turkish regime. I should then like to point out that every crime has its perpetrators and its accessories. There are those who commit the crime and there are those who aid and abet. The perpetrator here is, of course, the Turkish regime which, a priori, sees every left-winger, every Communist and every Kurd as a terrorist, whom it then tries to eliminate. The accessories, however, are more serious; they are the international imperialist system, the United States, ÍÁÔÏ and the European Union, all of which have tremendous economic, strategic and political interests in Turkey and are using all possible means to support the militaristic regime in Turkey, the regime which has no qualms about opening fire, because what we had here was not in fact a case of political prisoners setting themselves on fire; it was a case of their being killed with flamethrowers.
So these accessories need to be sentenced, the accessories who granted Turkey candidate status, the accessories who do nothing to help the political prisoners. We identified the problem back in August, we asked on more than two occasions for the president of the European Parliament to intervene - and nothing was done - and the last time we called for intervention was when the attack had already been carried out - and again nothing was done. I am afraid that the resolution before us is very weak, it barely even condemns the action by the Turkish regime; more importantly, it does not condemn those who are behind the Turkish regime.
It would, of course, be strange if those who yesterday applauded the war criminal Javier Solana were to take a different attitude towards Turkey.
Mr President, the resolutions of three political groups were withdrawn during the last part-session under obscure circumstances and today we are debating a joint motion for a resolution by five groups on the same subject. This is not the time to assess what has happened and what has changed and what we perhaps encouraged with our attitude. Turkey is a candidate country for membership of the European Union. However, there is evidence of doublespeak on several counts and the matter is very serious. I personally am in favour of Turkey's European prospects. However, we have noticed - even recently - that people who have played and who still play an important role in European developments, such as former chancellors Kohl and Schmidt, tend to be in favour of Turkey's European prospects when they are talking as politicians but, when speaking at private seminars and conferences, maintain that Turkey has no place in the European Union.
This conflict of words paints us into a political corner. Perhaps, politically, it helps those who we say want an economic Europe; however, it does not help the political Europe which interests the European Parliament. So as long as certain parties behave in a way which gives the impression that the system which currently has the upper hand in Turkey could take hold in Europe, then we are again painted into a corner. Why? Because every time we look for arguments against Turkey's European prospects, we find them in Turkey's failure to adapt to European practices. And the prospect of adaptation must be an absolute effort as far as we are concerned.
Ladies and gentlemen, we must be absolute and we must be fair: absolute as regards compliance with European criteria by Turkey, as regards its prospects, and fair as regards the way in which we control them. This policy serves us, it serves Turkey and it serves its people. If, for any reason, we are not absolute on matters of respect for human rights, democracy, freedom and, at the same time, compliance with international law, then we shall not be doing either ourselves or Turkey any favours.
Situation in Algeria
Mr President, at the start of this part-session, the request from our group, the Union for a Europe of Nations Group, for a debate on the situation in Algeria was accepted. The reception accorded this request was just what one might expect, namely a wave of fine feelings, fine but perfectly gratuitous, on the part of the usual ranks of those for whom the all-purpose defence of human rights has become a sort of knee-jerk reaction in the place of any real political analysis, sometimes, as is the case for at least a few, with no result other than to hide more obscure intentions.
So our own message is not compassionate but political. We, of course, wish to express our distress at the heinous violence which bruises the Algerian nation a little more each day, but we are also aware that the Algerians have had more than enough compassion. Since, thanks to the courageous policy of their president, President Bouteflika, it has been demonstrated - and that at least is an achievement - that no voice of reason, no promise of amnesty, no attempt at reconciliation, in a word, no political solution will be accepted by the fanatics. We must take action, and we must recognise that those Member States that grant their leaders asylum, and sometimes more than that, are well and truly guilty of collusion in the events we are condemning here, with each speaker outdoing the last in a spiral of hypocrisy.
That, ladies and gentlemen, is the heart of the matter. Several Member States are actually guilty of conniving with the perpetrators of massacres. They express regret officially, whilst, behind the scenes, protecting, concealing and welcoming. Sometimes they even welcome in France, in full knowledge, the perpetrators of criminal acts committed in my own country. We believe that any proper defence of human rights must begin with the reinforcement of the rule of law in Algeria and must contribute towards ensuring the authority of a government and a president elected in what we persist in considering democratic elections.
Democratic human rights monitoring should not apply exclusively to the established governments. I am thinking in particular of the other countries of North Africa, Morocco, Tunisia and Libya. It must also help support them, in particular, aside from all the details which have been blown up out of all proportion, when they come up against such an indiscriminate killing frenzy, which is all the more dangerous because it is secretly supported by external powers, powers which are not even European, if you get my drift, and which are taking advantage of an unstable situation to pull strings behind the scenes, working through these fanatics. The old games between empires are at work, and the victim is not just the Algerian people, but Algeria itself, and its oldest and ultimately most faithful friends.
So, Mr President, ladies and gentlemen, let us attempt once and for all to get a clear grasp of the state of affairs in Algeria. Yes, there are external forces at work in Algeria. Yes, once again Algeria, although, admittedly laying itself open to this with its centuries-old internecine divides, has been given over to power struggles and my own country, France, which undoubtedly bears some responsibility towards this country, will continue to accept them in the name of ancestral friendship and to ensure that the government and the president which the country has chosen succeed in ensuring as best they can in the face of instability and certain external machinations - including, I repeat, by some of our friends - peace and the authority of a state which is, even today, a constitutional state.
Mr President, Commissioner, we must not lose hope. The hopes raised in Algeria and throughout the world by President Bouteflika' s civil concord initiative must not give way to the disenchanted view that there is really nothing that can be done in this country to eradicate violence and establish the rule of law. In the same way that we have made a commitment to supporting those who, in the Basque country, have rebelled against indiscriminate terrorism, it is our duty to do all we can to support those in favour of concord and reconciliation in Algeria. It is Europe' s duty, and it is also in its interest. It is in Europe' s interest to extend the area of peace and stability which it has succeeded in establishing within Europe to the southern Mediterranean, by continuing the Barcelona Process. It is in Europe' s interest to listen to the appeals it receives from the whole of the continent of Africa to re-establish forms of cooperation which will easily turn a page on the painful history of decolonisation.
We Europeans must become aware that we have as much to gain as to offer in getting this off the ground. Our own future will depend on the way we succeed in assisting the continent of Africa to emerge from poverty and chaos. I am resolutely opposed to the temptation to seal ourselves off in a Fortress Europe which would be bound, one day, by its very nature, to find itself under siege. That is why I shall support the joint motion for a resolution which will be put to the vote in this House shortly. On this occasion, I would ask our Algerian partners to understand that we certainly do not want to look like we are sermonising out of some sort of feeling of superiority, but as people of goodwill, determined to assist them, if they so wish, in putting an end to their current tragic plight and to re-establishing with them, in future, the bonds of friendship which have linked us throughout history.
Mr President, ladies and gentlemen, in Algeria, the month of Ramadan has been marked by a new escalation in the terror: after all the dreadful massacres which have taken place since 1991, at the start of the civil war, not to mention the thousands of people traumatised or missing, and the anguish and terror of their families. Despite the civil concord law initiated by president Bouteflika, there has been no halt to the violence. The Algerian people still aspire to peace and reconciliation, yet these appear to be irreconcilable with lack of punishment. As the international human rights organisations have shown, the fight against Islamist terrorism is being waged illegally. It is crucial for the Algerian authorities to agree to bring all those responsible for all these crimes before the courts.
In this context, one question arises. What is the meaning of the apparent impotence and passivity of the armed forces? In Algeria, no one can deny the intransigence of the senior military hierarchy which has been in power for 39 years, blocking the political system and cultivating a lack of transparency. For too long Europe has elected not to intervene in events in Algeria, siding with the established administration. We need urgently to adjust our simplistic Manichaean view which sees Islamism as solely responsible for the current deterioration. Algerian society is deeply stricken by widespread corruption and social and economic exclusion.
Europe' s failure to adopt a strong position entails the risk that the social forces for change, which offer hope for the future and which are attempting to free themselves of the pressures relating to power, will be endangered and smothered. By remaining attentive to the threats affecting the people, and by making it possible to recognise a right of asylum, solid bridges may be built between the two sides of the Mediterranean. In order to help Algeria to gain democratic freedoms, relations should cease to be purely a matter of state, but should be in the interests of the peoples. Let us never forget that any infringements of rights primarily affect the working classes and provide an ideal breeding ground for all sorts of extremism.
Mr President, last Tuesday night, 11 people were murdered at a false roadblock in the Ain Defla province; on Saturday, 24 December, a young cabaret singer was murdered in a discotheque in the town of Annaba; a week before that, 16 high school students were savagely murdered inside their own boarding school. Algeria has just experienced its bloodiest Ramadan for two years. Over two hundred people - men, women, children, the elderly - have been murdered; girls have been abducted and raped. The horrendous, barbarous and inhuman violence perpetrated by the Islamist guerrilla groups appears to be on the increase, if indeed it ever actually ceased.
This information is obtained mainly from the newspapers. Indeed the relative official silence, except perhaps in the case of foreigners, can only be regretted. So I should like to pay tribute to the Algerian press, one of the most independent in the Arab world, which has paid such a high price at the hands of those who are implacably opposed to any form of freedom of expression and who dream of an uneducated people subject to their diktats. Yet, in the last year, and more, thousands of terrorists are supposed to have surrendered their weapons in return for a total amnesty.
The election of President Bouteflika had given the people hope, but we are forced to acknowledge that the path taken by the 'civil concord law' is a very long way from leading to peace. Even though the Algerian people displayed remarkable resistance in order to reject fundamentalism, the amnesty for such murders - described by some as crimes against humanity - and the lack of punishment enforced upon the perpetrators of these crimes appear to have exonerated them to the point that they are continuing their murderous work.
Surely attention should be paid instead to the opinions of the associations of the families of the victims of terrorism, which are outraged that they have received no form of compensation while 'penitent' Islamist rebels are given financial support in order to be reintegrated into society?
Surely the doubly courageous fight of Algerian women should be recognised, since they are the main victims of terrorism yet, at the same time, still subjected to a family code which flouts their most basic rights?
Finally, the economic and social situation is also perilous, when it already proved a propitious breeding ground for the rise of Islamism in the 1980s. Subject to intense external pressures - I am thinking of debt - Algeria finds itself in a crisis which has already led to an unprecedented rise in unemployment. More than ever, solidarity with the democrats and with an Algeria which is fighting against terrorism and death and for a free future is urgently needed.
Mr President, much has already been said by other Members. This new terrorist tragedy where even three-year-old toddlers are killed without hesitation takes us back to a situation we hoped was behind us. While we all recognise that, sadly, Algeria will have to live with terrorism for some time to come, this upsurge during Ramadan is turning the clock back.
We did hope President Bouteflika' s initiative would have a positive effect, but the events of the last few days give us cause for concern. That is why, like other Members, I believe we must not hesitate to condemn terrorism and offer full cooperation to the Algerian government to defeat it.
Having said that, we must not let the terrorism obscure the genuine progress being made towards democracy and the rule of law, and the fight against terrorism cannot justify the continued domination of Algeria by the opaque, inscrutable power of the army. So, on his visit, President Prodi was right to sign an agreement and to give EUR 5 million to bolster the independent press and establish a statute for journalists. I think that is exactly what needed to be done, along with offering victims of violence asylum in our countries. Unfortunately, that is not possible in some of them, while it has been possible, on the other hand, to provide hospitality for many terrorists who have organised very dangerous networks from there.
Finally, I think we should consider sending a delegation to Algeria. It is a long time since Parliament visited that country and the first thing we need to do is find out exactly what is going on.
Mr President, why is there a deafening silence when it comes to Europe' s response to the mass-scale crimes in Algeria? This silence is in stark contrast with our condemnation of what else goes wrong in the world. The massacres in Algeria have not ceased. People continue to mysteriously disappear. Torture is still the order of the day.
In the past year alone, two to three hundred people were killed each month in the most appalling way. If we take stock of ten years of excessive violence, the statistics are horrifying. One hundred and fifty-thousand people killed and another ten thousand people vanished. That is twice as many as under the Pinochet regime.
President Buteflika made fine promises to curb violence, enter into dialogue and look into disappearances. But little of these promises has been translated into action. People still go unpunished. Barbarians who in the dead of night carry out monstrous slaughterings, continue to get off scot-free. Similarly, security troops who are guilty of wrong-doings are not being brought to justice.
Plenty of reason, therefore, to take the Algerian authorities to task about this. But why, in fact, is this not being done? Is it because of the French business interests in the former colony? Are the Member States keeping quiet because they are hoping to secure some lucrative business deals themselves? Are we fearful about Algerian terrorism in our own countries? Or is it mainly the fear of further fanning the flames of Muslim fundamentalism? The most fundamental task of the state is to protect its people. It is shameful how the Algerian authorities do not come up to the mark in this respect.
It is high time that the European Union took a stand for the sake of the Algerian population and put its own interests second. The violence has got to stop. An association agreement must be struck at the earliest opportunity, thus allowing us to intensify the political dialogue. My question to the Commissioner is the following: what is the latest? For we cannot keep quiet any longer.
The Commission shares Parliament's concern about the situation of the Turkish prisoners who are still on hunger strike. The health of certain of these prisoners is a matter of serious concern. It calls upon the Turkish authorities to seek a peaceful solution. In any event, the Turkish security forces should exercise restraint.
Concerning the operations conducted by police and army in 20 prisons in December last year, the Commission expects that investigations will be carried out into the causes of the deaths and the casualties which occurred during these operations and that those responsible will be identified. Allegations of torture and ill treatment of prisoners during their transfer after the operations should also be investigated.
The Commission recalls that the improvement of detention conditions in Turkish prisons is addressed in the accession partnership for Turkey which received political approval by the Council on 4 December 2000. In the accession partnership, the improvement of the detention conditions to bring them into line with the UN standard minimum rules for the treatment of prisoners and other international norms is considered as a priority.
Turning now to Algeria, I can say the following: The Commission backs the Algerian authorities' efforts to bring about national reconciliation and end the violence. Democracy, the rule of law, human rights and fundamental freedoms are key principles that the European Union applies even-handedly to all its partners. We applaud Algeria's acceptance of the relevant clause in the negotiations for an association agreement. The violence, however, produces new victims every month. We are particularly concerned by the upsurge of violence during Ramadan which claimed many lives across the country. Algeria must also find a way of addressing the past crimes of terrorists who have renounced violence.
Though understanding the difficulty of tackling terrorism in Algeria, the Commission nevertheless remains concerned at the human rights violations and, in particular, the disappearances. It is vital that resolute action be taken against retrograde moves and violations in the matter of human rights.
We continue to raise these issues at every level of the political dialogue with the Algerian authorities. Mr Prodi, for example, stressed the need to restore peace throughout the country during his visit to Algiers on 12 and 13 January.
As part of this approach and in order to provide material support for Algeria's efforts, the Commission, represented by Mr Prodi, has signed financing agreements granting EUR 13 million for two human rights projects. One consists of support for the country's media and journalists and the other one relates to modernisation and educating the police force, making it able to work as a police force should in a democracy.
Thank you, Commissioner.
The debate is closed.
Depending on when the debate ends, the vote will take place at around 5.30 p.m. As you know, after the topical and urgent debate, we will have a short break until 5.30 p.m. and then the decision will be taken as to whether or not to postpone the debate on the Deprez report. The vote will then take place after the discussion on the Deprez report at 5.30 p.m. instead of at 6.30 p.m.
International Criminal Court
The next item is the joint debate on the following motions for resolutions:
B5-0060/2001 by Mrs Malmström, on behalf of the ELDR Group, on the ratification of the Treaty of Rome to establish the International Criminal Court;
B5-0067/2001 by Mrs Frassoni and others, on behalf of the Verts/ALE Group on the speedy establishment of a truly permanent International Criminal Court;
B5-0069/2001 by Mrs Bonino and others, on behalf of the TDI on the speedy entry into force of the Treaty of Rome on the International Criminal Court;
B5-0073/2001 by Mr Salafranca Sánchez-Neyra and Mr Posselt, on behalf of the PPE-DE Group, on the ratification of the Treaty of Rome to establish the International Criminal Court.
B5-0078/2001 by Mr Sakellariou and others, on behalf of the PSE Group, on the ratification of the Treaty of Rome to establish the International Criminal Court.
B5-0085/2001 by Mr di Lello Finuoli and others, on behalf of the GUE/NGL Group, on the International Criminal Court.
Mr President, I welcome the fact that this matter features on the agenda here today, for the International Criminal Court is doing well. The deadline for the states to sign this Treaty of Rome was 31 December. We all know how difficult is was to bring it about. Despite this, we saw how in the very last days of 2000, all of a sudden a huge number of countries signed the Treaty. At the time, 120 countries voted in favour and 7 against. At present, more than 130 countries have signed it, including the United States which originally voted against it, but also Israel, Iran and Yugoslavia signed it at the last moment.
At any rate, this widespread support for the Treaty demonstrates that the Treaty cannot be considered a northern-hemisphere treaty or one of developed countries. The support for it is far too widespread for that.
We now need to ratify the Treaty, and that is what the resolution is about. It is a joy to see that 27 countries have already ratified it, eight of which are in the European Union, but Sweden, the United Kingdom, Portugal, the Netherlands, Ireland, Greece and Denmark have not yet signed it. They are thinking about it, but it has not yet happened. Of all the applicant countries, not one single country has ratified it, and Turkey did not even sign it. We therefore need to roll up our sleeves, and we call on the Council to add this matter to the agenda. It is important for Europe to take the lead. That is something we can do ourselves, and we should not just lay the blame on others in the process. We can take action, and it is important that we do so without further delay.
Mr President, I will be brief. The next speaker but one on the list is down as Mr Franz Xaver Mayer. But it is Mr Hans-Peter Mayer who will be speaking for our group. One is a first-class politician on agricultural matters; the other is a first-class jurist. I simply wanted to clarify that for you to avoid there being any confusion about who will speak.
Thank you, Mr Posselt. You are as it were our resident lookout. Nothing escapes you! Thank you for pointing that out. I am sure that I would have noticed later on, because the right Mr Mayer is also in the Chamber.
(Verts/ALE). (IT) Mr President, I must say I do envy Mr Posselt his powers as a tribune, which not all of us in this House possess. However, the twenty-seven countries which have ratified the Treaty of Rome include eight Member States of the European Union, while the other seven have failed to respond to the call. That is one of the paradoxes of the European Union and it is also a consequence of the lack of a genuine common foreign policy. Indeed, what other motive can there be for the Member States of the Union which have not yet ratified the court statute, apart from hesitation about a real, significant further transfer of sovereignty and a certain lack of confidence in themselves, perhaps still fearing that one day they may somehow find themselves in the uncomfortable position of the accused?
That obviously applies even more to the other major players on the international scene. It was right to note, as we did in our resolution, that President Clinton signed the Treaty of Rome at the end of last year, but it is legitimate to wonder if he would have done so had the Florida vote chanced to give the victory to Al Gore.
There is still a long road, fraught with obstacles, to be covered before the court can actually start work. As the resolution suggests, it is vital to prevent changes to the statute and there needs to be action to bring the implementing regulation rapidly into force or, at least, finalise it. We hope the European Union will make this one of its foreign policy priorities since we are all in agreement, in theory, and we also hope Parliament can continue to play an influential role to make the court a reality, putting the issue of the criminal court on the agenda for every meeting of the mixed delegations, and supporting and adopting resolutions like the one we will be voting on shortly.
I therefore regret the fact that the joint motion for a resolution does not pick up the issue of the mixed delegations, but I fully endorse the proposal and hope we will be able to adopt it.
Mr President, Commissioner, ladies and gentlemen, in a few minutes Parliament will be adopting a resolution on the International Criminal Court for the eighth time in four years. This is evidence of Parliament' s determination and resolve in following, step by step, the slow development of an increasingly necessary international justice - as demonstrated by the cases of Milosevic, Mladic, Pinochet and so many others. They are now beginning to lose the impunity which has so far ensured that so many assassins and criminals have been able to carry on in their posts undisturbed, and even take retirement with full honours. It also demonstrates how committed Parliament is to that development, pointing the way for the European Union in many cases.
I remember the early resolutions, when we called loudly for a European Union with 15 Member States united and resolute in this fight, defending the essential principles of the court: the independence of the prosecutor, the court' s autonomy in trying criminals, the definition of the purpose of the court' s mandate and so on.
Those objectives have been achieved. Mrs Frassoni has rightly stressed the importance of confirming those objectives and defending the content of the statute from those who sign up to it - such as Clinton, for instance, or others - to continue to belong to the Court Assembly of Member Parties, but actually in order to influence the negotiations negatively, even seeking exemption for American soldiers.
Exemption is not what is needed; what is needed is to achieve the sixtieth ratification as soon as possible. That is the real test for the fifteen. I hope the issue will be on the agenda in our relations with third countries, and I hope the seven countries of the Union which have not yet ratified the statute will do so this year.
Mr President, it does indeed cause some confusion when two people have the same surname and not even the parliamentary staff are able to distinguish between them. Our post also gets mixed up sometimes for the same reason.
Following the horrific events of the Second World War, the United Nations refloated the idea of setting up an international criminal court. Further impetus was given to this initiative by the violations of international law in Yugoslavia and the massacres in Rwanda. Some people are asking where the International Criminal Court will have jurisdiction compared with the courts which already exist. The ECJ in Luxembourg rules on the application and interpretation of the treaties of the European Union. The International Court of Justice in The Hague rules on international disputes. The International Court of Human Rights in Strasbourg passes judgement on violations by States of rights arising from the Human Rights Convention.
The International Criminal Court is being set up for the four particularly serious crimes of genocide, crimes against humanity, war crimes and crimes of aggression. Until now the United Nations has authorised special courts, for example the ad hoc criminal tribunals for the crimes committed in Yugoslavia and Rwanda. In the future, the International Criminal Court will send out a clear signal that perpetrators of any of these crimes will be prosecuted and punished. War criminals will no longer be able to hide behind the borders of sovereignty.
The new Court is an important achievement for the international community which will allow it to close loopholes in criminal prosecution. I should therefore like to call on all of the Member States to ratify the Statute soon, and I would recommend adoption of the resolution.
Mr President, this joint motion for a resolution on the ratification of the Rome Treaty to establish the permanent International Criminal Court comes at an opportune moment. Only yesterday in this House we debated our priorities for the United Nations Human Rights Commission in Geneva. The Swedish prime minister once again reiterated the importance of human rights during the Swedish Presidency. The discussion this afternoon is yet another vivid reminder of injustices around the world. Therefore it must follow, and I hope the House will agree, that if we are serious about the human rights of men, women and children, then we must have a permanent International Criminal Court to prosecute those who carry out or commission crimes against humanity. We need a criminal court with international jurisdiction, which can independently judge those accused of such atrocities. Only with complete determination to implement the Rome Treaty will we be able to end the impunity of the perpetrators of these crimes and contribute to the deterrence and prevention of such crimes in the future.
As we have heard, 139 governments have signed the Rome Treaty yet sadly only 27 have ratified it. Sixty such ratifications are needed for the Treaty to enter into force and for the Court to be set up. Therefore I believe it is imperative that the Member States set an example. Already Italy, France, Belgium, Luxembourg, Spain, Germany, Austria and Finland have notably and honourably ratified the Treaty. It is now time for the remaining Member States of the Union to follow suit.
Cynicism is an easy option and I will not indulge in it. I believe we should welcome the signing of the Treaty on 31 December by the United States of America and we should also welcome the Yugoslav Federation signing the Treaty on 19 December 2000. We must now call upon those parliaments to ratify the Treaty.
Nonetheless, at the same time we must urge all states to continue to support the work of the International Criminal Tribunals for Rwanda and former Yugoslavia.
History teaches us that we must never forget. Therefore, look back across the last millennium. Look now across the world as it is and remember that the price of freedom is eternal vigilance.
Future generations will never forgive us if we turn our minds away from those who have suffered such terrifying atrocities and who continue to suffer as I speak. Words are not enough. The time for action is now. Sign the Rome Treaty on the ICC and thereby signal our commitment and our challenge to the rest of the world. As co-author I urge the House and the Council to support this motion.
Mr President, if we look at the list of EU Member States which have already ratified the Treaty, we see that five of the six founder Members have already completed ratification. Only the Netherlands has not, although it campaigned exceptionally hard for this Court and also for its headquarters. We therefore wonder what lies behind this. Of the remaining nine Member States of the European Union, there are only three which have already ratified it, including much maligned Austria. I should also like to call on the other States of the European Union to initiate the ratification process as soon as possible. We need this Criminal Court so that international crimes against humanity - which, as you know, have unfortunately not diminished but tended to increase in number - can finally be referred to a significant, objective and worldwide body.
Earlier we spoke about Cambodia. We are debating the former Yugoslavia. The special tribunals which are set up there are certainly justified. But we must be aware that they are being defamed by some nationalist forces in these countries who say that they are victors' courts. To prevent this from continuing to happen, it is tremendously important for there soon to be one unified criminal court throughout the world so that we no longer need to operate through special courts. The Criminal Tribunal for the former Yugoslavia in The Hague is very commendable. It needs our support. But you will have seen that two days ago President Kostunica, who only recently was making solemn speeches in Parliament, refused to receive Justice Del Ponte because she was allegedly not of equal rank in accordance with the rules of protocol. This is scandalous. It shows how important it is not only to enshrine legal standards in international law throughout the world, directed against expulsion, mass murder and aggression, but also to provide the corresponding instruments with which to enforce them. This is first and foremost this Criminal Court. We have worked hard for it and it is high time that it be able to take up its duties.
Even though the setting-up of the International Criminal Court does not come within its remit, the Commission hopes that the required number of 60 ratifications will soon be reached so that the Court can become operational.
As of 31 December, the statute was signed by 139 countries and ratified by 27. The Commission notes, with satisfaction, that the United States signed the Rome Statute on 31 December and the Yugoslav Federation earlier on 19 December.
In its relations with third countries the Commission will make every effort to recall the necessity to sign and ratify the statute as swiftly as possible. In the meantime, the Commission will continue to provide grants to initiatives in support of the International Criminal Court.
So far, approximately EUR 4.8 million of grants have been provided to support the activities of NGOs or institutions working on information campaigns concerning the International Criminal Court. The Commission will provide further support for these activities this year. We want to promote this and use our cooperation with NGOs to keep up the momentum to make this Court a reality.
Thank you, Commissioner.
The debate is closed.
The vote will take place at around 6.30 p.m.
Earthquake in El Salvador
The next item is the joint debate on the following motions for resolutions:
B5-0068/2001 by Mr Nogueira Román and others, on behalf of the Verts/ALE Group, on the earthquake in El Salvador;
B5-0074/2001 by Mr Galeote Quecedo and others, on behalf of the PPE-DE Group, on El Salvador;
B5-0079/2001 by Mr Seguro and others, on behalf of the PSE Group, on the earthquake in El Salvador;
B5-0079/2001 by Mr Wurtz, on behalf of the GUE/NGL Group, on the earthquake in El Salvador.
Mr President, disaster has struck once again in El Salvador, two years after Mitch, the terrible hurricane whose effects are still being felt to this day and for which, I might add, it would seem the European Union still has not come up with the money it had promised.
I welcome the resolution which we were able to draft together, but I do consider it to be the bare minimum after all the disasters which El Salvador has experienced, and now after this last earthquake disaster. If truth be told, I find it a bit of a flimsy resolution, for although the feeling of solidarity which we all share and which gave rise to this resolution may be expressed well, we need to translate our solidarity into action, and that is why, on behalf of our group, we have tabled a few more amendments in order to bring this idea more into focus and to reinforce it. Among other things, this is to enable the existing plans for improving the situation to be put into practice, especially the reconstruction programmes, but we should also deliver the money that Europe had set aside for this. Despite this, we believe that the entire world, and we, along with the world, must express our dismay and solidarity, now that thousands of people have fallen victim to this earthquake.
An earthquake in a poor country is, of course, all the more serious the less resistance and less resilience the country has. El Salvador has survived a war and natural disasters, and now there is this on top of everything else. In order to work ecologically in environmentally responsible circumstances, the government too should set its political preferences for certain forms of politicisation of aid to one side, and we, on the other hand, must meet our obligations.
Mr President, with regard to this resolution, which has received the consensus of all the groups, I would like to mention the last section, which refers to the need for effectiveness of the economic aid which, on this occasion, we are going to send to El Salvador, that very needy country.
I have just spoken to the office responsible for humanitarian aid in Nicaragua and I would like to communicate to this House, and to the Commissioner, the great concern of all those self-sacrificing people who, today, are working on emergency aid, and who, tomorrow, will be involved in cooperation work, and the concern of the Spanish and international media about the fact that we have yet to send the promised economic aid following hurricane Mitch, when we are now facing the next tragic event.
Members of the Commission, let us see if, this time, we can make it on time. I am saying this not only as a member of the Delegation for Relations with the Countries of Central America and Mexico, but also as coordinating spokesman of the Group of the European People' s Party and European Democrats in the Committee on Budgetary Control. To spend so late is to throw money away. Money must be spent on time and the officials - not only those in El Salvador, but also those in Brussels - will have to assume their responsibilities. Mr Kinnock' s reform must serve some purpose. Let us see whether or not, this time, the aid to alleviate the consequences of the earthquake arrive before another tragic event strikes this sister country.
To be effective, aid must arrive at the right time. Otherwise, there will be so many people working with no compensation in those countries, so many people waiting, so many administrative costs, and for what? If we cannot do it any other way, let us send aid by means of the Member States. We already give money to the UN - to the UNHCR - we are the main contributors, and they only fly the United Nations flag. So, although it does not look good, let us do it by means of Spain or Austria, or under two flags, but the emergency aid, and especially the cooperation aid, must arrive. Let us not make fools of ourselves again.
Madam President, Commissioner, ladies and gentlemen, the figures and images coming out of El Salvador are terrifying, with the hundreds of dead, the thousands of wounded, the hundreds of people who have disappeared and the approximately 26,000 who have lost their homes. There are continual aftershocks in El Salvador and even in Nicaragua. This situation occurring in Central America is nothing new. As Mrs Maes and Mr Poméz Ruiz pointed out, Hurricane Mitch, in November 1998, also had tragic consequences in both human and material terms in that part of the world.
Central America is one of the world' s poorest regions. Around 40% of the population live below the poverty line and Europe therefore has a particular responsibility to the region not only because it is a region that has experienced much serious conflict and where there is still tension, particularly over borders, but also because we need to assist their recovery for the sake of democracy.
I am happy to say that all bodies there are democratically elected, but very undemocratic habits still remain in these Central American countries. Apart from this, they have a very large foreign debt and only two countries are involved in the initiative that has been launched. Therefore, the impression we receive from the principal authorities in Central American countries - and on Tuesday we had the opportunity to receive the President of Honduras - is of a people that is suffering and that, just when it sees a little light at the end of the tunnel and starts to pick itself up in order to confront its problems and its history, is struck by tragic situations caused by these natural disasters.
Europe acted promptly in sending emergency aid, both in November 1998 and this time. Nevertheless, the problem requires - as my two fellow Members have already stated more than adequately - more structural aid. It is vital that the Commission implements its reconstruction programme for Central America. What we are proposing, Commissioner Nielson, is that there should be a rapid redefinition of this programme, with greater resources, both human and financial, to achieve the objective of assisting El Salvador as well. On 26 March of this year, another meeting will be held between the San José Group and the European Union in Guatemala. A positive way to conclude this meeting with the San José Group would be to proceed to implement the reconstruction programme for Central America with the new procedure for helping the victims in El Salvador.
Mr President, my group, the Confederal Group of the European United Left/Nordic Green Left, would like to add its voice to the expressions of sympathy for the families of the victims of the recent earthquake, and for the people of El Salvador, following this latest tragedy. In fact, I had the honour and gratifying responsibility of presenting a report to this House, on behalf of the Committee on External Affairs, on aid for the reconstruction of Central America following Hurricane Mitch, which was adopted unanimously. The truth is that I feel frustrated that our hopes and efforts have not been accompanied by efficiency on the part of the people responsible for the implementation of this programme.
On that occasion, I pointed out that, when the hurricane struck, the Commission acted quickly in terms of initial aid. This has been the case this time as well, but we must continue to provide this aid. We must be more efficient.
The scale of the earthquake was considerable. This region was beginning to recover and it is going to be essential that we make an immense effort to achieve levels of economic, social and democratic security. The European Union has to do some very hard work in this area and, amongst the problems to be faced, there is one I would like to highlight: the fraudulent diversions of the aid sent.
The European Union - and the Commission in particular - must prevent this from happening, by guaranteeing that associations, NGOs and local authorities actively participate in the utilisation of the aid, for the sake of the efficiency and justice of the efforts made by the European Union.
Mr President, the PPE-DE Group is shaken and filled with consternation at the news of the severe earthquake in El Salvador. We express our deep sympathy and solidarity with the many who died or were injured and the many who have lost their family and their possessions. The PPE-DE Group supports the motion for a resolution tabled by several groups in the European Parliament. It is good to know that the Community has responded to this natural catastrophe so promptly by dispatching experts and money. This is a convincing example of solidarity.
This is a suitable occasion for me to add that, as a positive member of the generation of 68, when I was a reserve officer in the German army in the seventies, I did not throw stones as other young men did, but searched with my own hands for the dead and injured in an area of Italy which had suffered an earthquake. On that occasion we were able to rescue very many people who had been buried alive. This is a great joy. I can still see the dreadful images from the seventies of the earthquake in Italy, and I can understand the sense of distress prevailing in El Salvador. It is excellent that Europe has sent help so quickly. It is to be hoped that the aid will not come too late and that it will enter El Salvador through the proper channels.
Mr President, I really must say that I am quite amazed at how one can manage, in a debate about an earthquake in El Salvador, to say that one was a reserve officer in the German army and a "positive" member of the generation of 68 and to talk about stone-throwing members of the 68 Movement. I do not know what one has got to do with the other, apart perhaps from the fact that Mr Knolle felt compelled to tell us a little of his own biography, but this is perhaps not without interest either.
According to the descriptions of my colleagues, the events in El Salvador are dramatic and we have heard many speakers state quite correctly that if the question being asked here is how quick and efficient our aid is, then in the case of this natural catastrophe it does actually seem to be arriving quickly, our initial assistance I mean. What concerns us, however - and what also characterised the discussion about the motion and how it should be worded in our group - is the fact that we know from experience that this has not always been the case. We call on the Commission to ensure that the aid - when the European Union helps by providing a go-get-it approach, know-how, equipment and people on the ground - does not only arrive when the people have, for the most part, already helped themselves or when the next natural catastrophe is due to be dealt with. The European Union's credibility, both internally and in its relations with its partners, is threatened when money is admittedly made available and aid is promised, but because of bureaucratic obstacles the aid either arrives far too late or not at all.
On the one hand, therefore, this is about immediate help for the poorest of the poor, who need our solidarity, but on the other hand it is also about the fact that we need to bear in mind that our aid is futile if it becomes entangled in a jungle of red tape. That is why we are glad that this motion has been drafted jointly by several groups. We hope, Commissioner Nielson, that the Commission will work just as quickly on this motion as Parliament has. As for Mr Knolle, I hope that he does not encounter any stone-throwing foreign ministers.
Mr President, let me reply to Mr Seguro, who talked about the situation in Honduras. I want to make it clear that as part of our decision last year, supported by this House, to increase our stake in the whole HIPC initiative - EUR 1bn, we decided to spend it globally, not just on the ACP countries. The reason for this was that, as a consequence of Hurricane Mitch, Honduras was included in the HIPC initiative. We needed to find a budget line outside European Development Fund money to make it possible for the European Union to be even-handed and support Honduras. Honduras will receive EUR 15m as debt alleviation from us because of this. This is, of course, in addition to what Honduras is receiving from the Hurricane Mitch mid- and long-term rehabilitation and reconstruction follow-up as part of the regional programme.
Several Members have raised concerns about the slow delivery of the more long-term reconstruction part of the Hurricane Mitch follow-up. I can only agree with the criticism. I myself have characterised this as a real scandal. It took almost one and a half years for the Commission services to find the six to seven people to send to Managua to form the unit to run the implementation of the regional reconstruction programme of EUR 250m. This is pathetic. It is not just bureaucracy, it is a totally dysfunctional set-up of different parties who do not talk to each other. This is exactly why I am still in the market for more TNT to blow up those kind of structures which are blocking good performance in the Commission.
The situation today for the implementation of this programme is that these people have now been working in Managua since early autumn. Of the EUR 250m, we have specifically earmarked and started the execution in a number of the states covered by the reconstruction programme of more than EUR 80m. So EUR 80m out of EUR 250 are now set to work. Things are finally starting to happen on the ground.
I still want to make the very clear distinction - which I urge everyone who has spoken in this debate to note - between the immediate humanitarian short-term response to disaster and the long-term reconstruction work. They are two totally distinct types of activity and this has to be borne in mind. Nothing has moved slowly in the Hurricane Mitch follow-up, except, as I mentioned here, finding seven people to send to Managua. But this is bad enough.
Let me now turn more specifically to the terrible situation in El Salvador. Of course, the Commission fully shares the consternation and solidarity expressed in Parliament's resolution on the terrible earthquake which struck several countries of Central America, and in particular El Salvador. The Commission - President Prodi, Mr Patten and myself - immediately expressed its condolences to the families of the victims and the authorities and announced a quick and efficient Community response to this catastrophe.
As in the past, when it assisted El Salvador after the 1986 earthquake through the construction of a new hospital and provided very substantial humanitarian and reconstruction aid to the countries stuck by Hurricane Mitch, the Commission stands ready to help Central America and El Salvador to face the present dramatic challenges.
As soon as the earthquake occurred the Commission humanitarian aid office, ECHO, directed a field expert stationed in Honduras to go directly to the scene and he was there by Sunday. ECHO also arranged this Monday for a mission to be sent to make an initial assessment of the needs as regards cooperation with other donors and the local authorities. It left yesterday.
On Monday I decided that the first response in terms of money should be EUR 2 m. This would cover the things that we knew would be necessary in any case. Without any type of coordination or further studying, it was clear that drinking water, sanitation, shelter, food aid and medical supplies would be needed. We also were immediately clear as to the organisations we should ask to take care of this on behalf of the Commission, namely a couple of European NGOs and the Red Cross family. We will follow up these initial decisions with further commitments, depending on the feedback we get on what we are going to do compared to other donors and so on.
Let me add here that this terrible catastrophe once again proves that poverty as such is dangerous. Most people think that earthquakes and these types of catastrophe are much more damaging in our sophisticated societies with all the elaborate infrastructure we have, yet in El Salvador the immediate consequence has been that more than 50% of water provision to the whole nation is cut off because of damage to pipes, electricity etc.
So the secondary impact is enormous, often because the systems are vulnerable, not functioning very well. For instance the flooding in Mozambique caused much greater damage to dams, road, bridges and so on than it would have done if the country had had normal, well-maintained, strong and more expensive infrastructure. So poverty is dangerous, and this has to be kept in mind. For this reason, we are giving more emphasis to disaster preparedness activities as part of our humanitarian assistance.
We are also considering as favourably as possible the requests for a re-orientation of resources available in Commission-supported development projects in the zones and sectors affected, including those foreseen in the framework of the post-Mitch reconstruction programme.
My view here is that we need additional resources for this. It is not acceptable to divert money from the post-Mitch reconstruction programme which has had enough problems already due to our bureaucratic difficulties, but it is an asset that we have a unit in place in the region which consists of people who are specifically engaged in these kind of reconstruction activities. Of course, this is an asset and we will definitely come back to the more long-term problems for El Salvador when we get beyond the immediate humanitarian response.
So I thank you for the very strong support here. We will come back on how to do these things.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 5.30 p.m.
I now turn also to colleagues in their offices who should be here not at 6.30 p.m., as stated on the printed programme, but at 5.30 p.m., depending on when we are able to begin the vote. The President already said at midday today that it would be 6 p.m., and it may be that it will be 5.50 p.m., and depending on the result of the vote on Mr Deprez's request it may even take place earlier than that. I would therefore request, in accordance with the decision of the Conference of Presidents, that you please ask your colleagues to come into the plenary as early as 5.30 p.m. for the vote and help us to ensure that we are all here at 5.30 p.m.
(The sitting was suspended at 5.15 p.m. and resumed at 5.30 p.m.)
Long-stay visa
The next item is the report (A5-0388/2000) by Mr Deprez, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the French Republic with a view to adopting a Council Regulation on freedom of movement with a long-stay visa.
Excuse me, Mr President, but I thought that you had received an official request to postpone my report to a later part-session.
I have not received an official request, I was in fact waiting for an official request. That is why I delayed slightly in announcing the debate, but apparently no one wished to approach the Presidency.
Mr President, as far as I am aware, a signed document was submitted to you earlier on behalf of the Group of the Greens/European Free Alliance. Therefore, I assume that you have received it. And, again, as far as I am aware, this document is valid.
This certainly shows that the President of this sitting is utterly impartial. I have not received this document, but I take it that what you say is true. You are aware of the procedure concerning requests to postpone a report, we take a speaker in favour of the request, then one against, and then, if necessary, we hear from the rapporteur.
Mr President, I was distracted by Mr Knolle, but I will spare you the details of what he wanted to tell me. Those who were in the Chamber just now know what I mean.
If I remember correctly, Mr Deprez wanted his report to be postponed. Now I do not know why I have been given the floor first. As rapporteur, he has in fact not yet told us why he is requesting this postponement. That is why it would be only fair for you to give him the floor first. Afterwards I will give my opinion and that of my group on this.
As a rule, we ask for a speaker in favour of postponing the report. You were the first to raise your hand, Mr Schulz, you were the quickest. However, I would, naturally, like to allow Mr Deprez to speak.
Mr President, ladies and gentlemen, in this morning' s sitting, the President informed the House that the Mr Ferri' s report had been postponed to a later part-session. At that point, I myself accepted that the report that I had worked on and which, moreover, was unanimously adopted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, would be postponed until this afternoon.
However, in the meantime, I was informed that most of the people who had taken part in this debate in my committee, and who I hoped would be able to speak before the House, had unfortunately sent their apologies as they were unable to take part in the debate. This affects more than half of the speakers who were to attend this debate on a matter on which we are basically at odds with the Council, since, in the legal basis, there is a contradiction between what I propose and what is acceptable to the Council, and this is likely to have significant consequences for thousands of people who, every year, would like to benefit from free movement in the Schengen area.
Regretfully, then, I have had to note the absence of Mr Watson, chairman of the committee; Mr Pirker, coordinator of the Group of the European People' s Party; Mrs Terrón I Cusi, who was due to speak and who is coordinator of the Group of the Party of European Socialists, and Mr Hernández Mollar, who also sends his apologies, being unable to attend, as well as two other speakers. In these circumstances, concerning a matter where we require all the political groups to adopt a clear position, where it is a question of fundamental conflict between Parliament and the Council, I believed that it was important to have an in-depth debate and a full vote. That is why I request that this report be postponed until Parliament' s next part-session.
Mr President, ladies and gentlemen, in principle I support Mr Deprez's request. I also support it on behalf of my group, because we believe that this is such an important issue - as Mr Deprez has said - that it requires the attention of the whole House. And he has put forward a persuasive argument that many of the speakers who commented on this in the committee and who wanted to speak this morning are no longer here.
What was right for the Ferri report this morning must also apply to the Deprez report this afternoon. But of course I should also like to qualify this by saying that we cannot deny that this debate is, amongst other things, about an agenda and calendar problem. If we do not change our minds and make both Thursday and Friday working days here, then we will discuss this problem over and over again every Thursday afternoon.
In my opinion this can be resolved by creating a coherent and internally logical system for doing our work which runs until Friday afternoon. In this specific case Mr Deprez has a right to have better attendance than he has now.
Mr President, of course I entirely agree with Mr Schulz's last point, but I should like this once to state quite clearly that, now that the Friday sitting has been abolished, there is a systematic campaign to abolish the Thursday sitting too. On the other hand, the responses to this are far from systematic.
On Monday, Mr Seppänen said that his report was too important to be taken on Thursday evening. Nevertheless, following Mr Seppänen's speech, this House made a democratic decision to take his report on Thursday evening. Then at midday on Wednesday, the President of the sitting explained that with the agreement of the groups Mr Seppänen's report would be moved to Thursday morning.
This morning we were presented with an agenda, out of which it emerged that the Ferri and Deprez reports would be dealt with this evening. This morning nobody protested against this. At lunchtime Mr Ferri realised that he would be leaving and asked for his report to be postponed. His request was granted, and Mr Deprez sat there and did not protest. This afternoon Mr Deprez realised that his speakers had gone astray and now this evening he wants his report to be postponed. This is looking increasingly like a Punch and Judy show, I really do have to say. I should like very clearly to oppose this postponement. Mr Schulz, Mrs Boumediene-Thiery and I are Members of this committee. We can air our views on this issue, and we should go ahead with the debate. However, I would hope that proceedings could be more orderly in the future.
I would point out to the House that I have actually received the written request. The procedure has, therefore, been correctly observed. We shall now proceed to the vote on the postponement.
(Parliament rejected the request to postpone the report by Mr Deprez)
We shall now proceed to the debate on the report by Mr Deprez. The vote will take place immediately after the debate.
Mr President, I shall be taking more than five minutes, because the speakers from my group who have withdrawn have left 15 minutes. Therefore, I can take 20 minutes. So, Mr President, I shall speak as slowly as appropriate, because I believe that you do not intend to disallow a genuine debate that includes a full presentation of each argument.
Mr Deprez, I shall apply the Rules of Procedure. You have been allotted five minutes and I shall allow you to speak for five minutes.
Mr President, ladies and gentlemen, my report is based on an initiative by the French Republic concerning third-country nationals, who are holders of what is called a national long-stay visa; in other words, one valid for no more than three months, which has been issued by a Member State of the Schengen area. These third-country nationals are awaiting their residence permits in the Member State that approved their entry.
Under current Community law, namely, Article 18 of the Convention implementing the Schengen Agreement, third-country nationals are only permitted to transit through the territory of other Member States in order to reach the country which issued the long-stay visa. Following their arrival in this country, third-country nationals cannot travel any further within the Schengen area until they have obtained what is called a residence permit. This is exactly where the problem lies. It can take several weeks, if not several months, for a residence permit to be issued, mainly due to cumbersome administrative procedures, poor coordination of administrative departments in some Member States, and because the person concerned has difficulty in finding out the correct procedure to follow.
Accordingly, and this concerns thousands of people every year throughout the Union, a holder of a long-stay visa and who has not yet received a residence permit, is in the least favourable position by comparison with other third-country nationals as far as freedom of movement in the Schengen area is concerned.
The fact that a whole raft of extremely stringent conditions must be fulfilled, in each of our countries, in order to obtain a national long-stay visa makes this situation even more paradoxical, and, to my mind, even more scandalous. Apart from cases involving family reunion, applicants for long-stay visas are subjected to a preliminary in-depth enquiry. They must prove that they have adequate resources and, depending on the circumstances, produce either a document to certify that they have been accepted in an educational or research establishment, or a valid employment contract.
The objective of the French Republic is simple and is very clearly stated in the Explanatory Statement. The aim is to enable freedom of movement in the Schengen area for holders of a national long-stay visa who are awaiting their residence permit. All of us, or so I hope, at least, share this objective which aims to facilitate freedom of movement for these nationals.
Therefore, the problem lies not in the objective itself, but in the way that the French Republic has chosen to achieve this goal and the consequences of this in terms of the discretionary powers of Member States with regard to citizens' rights.
It is rather surprising that the French Republic initiative takes Articles 62(2) and 63(3) as its legal basis, as both of these relate to procedures and conditions for issuing visas. Yet, if the real aim of the initiative is to facilitate freedom of movement for nationals, the required legal basis is Article 62(3), which stipulates that the Council shall, within a period of five years of the Treaty of Amsterdam' s entry into force, adopt measures setting out the conditions under which nationals of third countries shall have the freedom to travel within the territory of the Member States during a period of no more than three months.
Ladies and gentlemen, the choice of legal basis is never an innocent choice. In reality, the legal basis selected in the French initiative proves that the main aim of this initiative is to harmonise conditions for issuing long-stay visas by bringing them into line with uniform short-stay visas. This means that, if we accept the proposal as presented by the French Republic, it would give any Member State involved in the closer cooperation under the Schengen Agreement the right to be informed of all requests for a long-stay visa made in every other country of the Schengen area, through what is called the prior consultation procedure, and, as a consequence, it would be able to block the freedom of movement by persons that this country does not approve. In practice, if we accept these arrangements, it would mean that, through the prior consultation procedure, the French government could request to be systematically informed if Spain were to issue a long-stay visa to an Algerian national tomorrow, and it would have the right to object to the request, without anyone' s knowledge, because currently no one knows which countries make use of the prior consultation procedure and the Council refuses to release the list of countries.
Therefore, I myself chose to amend the initiative of the French Republic in order to bring it into line with the stated objective, as set out in the Explanatory Statement, which is to facilitate the movement of holders of a national long-term visa while awaiting their residence permit.
Moreover, I support the aim to implement a uniform long-stay visa system, as already currently exists for short-stay visas. However, I hope, and I believe that we should all hope, that this initiative should be part of a clear, consistent, overall proposal from the Council and not part of an initiative which is sketchy in scope and shaky in its arrangements, like this one. That is why I shall ask the House to accept the amendments that I have made with the full support of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
Mr President, I am grateful for the opportunity to speak for the Committee on Petitions. This is not the only issue concerning legally resident third-country nationals where we have a problem concerning the appropriate legal base. I am thinking, for example, of the extensions of the 1408/71 Regulation concerning the coordination of social security systems.
The Tampere Summit in 1999 spoke of according similar rights to third-country nationals as those enjoyed by EU citizens. Yet we still have those who wish to view them as short-term travellers, rather than as people who have much contribute to the Union. Otherwise why would our governments be so keen to encourage inward investment from American and Asian companies? We believe we need political coherence in our policy-making in this area. The lack of such coherence partly explains the argument over the legal base.
The Committee on Petitions supports the view taken by the rapporteur, Mr Deprez, and thanks him for his diligence in this matter. It was our committee's view that we could reduce the number of such disagreements with the Council in future by reducing the number of individual national initiatives in this area and looking instead for Commission proposals which go through an initial vetting procedure. I know that the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs has already raised this with the Swedish presidency and we must hope it bears fruit.
On the substantive issue, while being aware that not all Member States are involved in the Schengen Agreement, of course, it seemed to our committee that we should bring the rights of third-country nationals into line with those of citizens. This is particularly important where partners, not parents as it says in my explanatory statement for some very strange reason, are affected by a different legal status, and we have had a number of petitions on these issues which we added to our opinion. We felt it was also important to support the position of Mr Deprez, as the need for this proposal itself is more the result of bureaucratic delay than decision-making.
It is our hope and expectation also that the Committee on Petitions will automatically be asked for an opinion in good time on such issues in future.
Mr President, I should like first of all to congratulate Mr Deprez on his brilliant report which deserves our full support. We have of course worked very hard on this report in our Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. My dear Mr Deprez, I could not have wished for a better time for this report to be dealt with, because this is an excellent time - whenever Parliament sits is an excellent time - but I would have wished you better speakers.
But irrespective of this, I believe that the speakers who will now take the floor instead of the original speakers are perfectly able to make a contribution to this debate. I should like to say quite clearly that both Mr Deprez's comments on the legal basis and his criticism of the Council and the Commission's approach to this area deserve our full support. The Council and the Commission are acting just as unsystematically on this important issue as we almost did just now and as we have done this week regarding the agenda. Where asylum and immigration are concerned we are dealing with a completely confused policy where individual initiatives are put to us one after another - sometimes by the Council, sometimes by the Commission, sometimes by individual Member States - but where there is no strategic approach. But this is also precisely what this proposal - which is perfectly sensible in practice - is suffering from. There is no strategic approach which draws a clear distinction between asylum and immigration, which regulates both appropriately and which deals with the important issue of burden-sharing, and all of this gives rise to problems. These problems are then once again resolved by the back door by means of bureaucratic chicanery, and they are not resolved for good: these are pseudo-solutions.
If this initiative really does make the lives of those people who have a long-stay visa in the European Union easier then I welcome it. But you cannot treat cancer with aspirin. The way in which we have handled this important field in the last few years - and unfortunately still do so - cannot be allowed to continue. That is why I believe that Mr Deprez's critical comments are more than justified. Practical easing of restrictions in the interests of people, yes. Sensible burden-sharing where burdens arise, yes. And of course free movement for third-country nationals within the European Union. But we call on the Council and the Commission finally to move from patch-up jobs to a systematic, strategic policy in this area and to present an overall, unified vision through which we can move step by step.
Mr President, I should like to express my satisfaction. When we were talking this afternoon and I would have had to begin my speech with the phrase, "Mr President, absent friends," because altogether five colleagues were present, Mr Posselt said that if there were no other speakers there from his group apart from him, he would take over all of the PPE Group's speaking time. This would have meant that we would have had to listen to Mr Posselt for a whole fifteen minutes. Imagine that!
Now this cup has passed from us and we can turn to the issue addressed by Mr Deprez. Mr Posselt, burden-sharing, which you talked about - one of your favourite subjects - has nothing to do with what we are discussing today, although I do concede that we need to talk about burden-sharing.
Allow me first of all to say to the Council that we are dealing with an initiative of the French Government, and recently in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs we have seen individual Member States taking initiatives time and again, and we have then seen that the Member States sometimes happen to be mistaken about their choice of legal basis. For once I will dare to take up something which Mr Posselt said. There is no strategic plan, particularly in the Council. That is why the Council would be better advised to adopt Commissioner Vitorino's strategic plan, which is actually available, instead of blocking most of his ideas. I say this as a point of principle to the Member States and the Council itself.
My second point is, why is there no strategic plan? There is no strategic plan for one simple reason. Policy in the European Union as far as freedom of movement is concerned, to the extent that it is pursued by the individual governments of the Member States, is characterised - not in all of the Member States but in the vast majority of them - by a defensive attitude, because in principle most governments in the European Union have as their premise the restriction of freedom of movement and not the granting of freedom of movement, which, incidentally, is defined as one of the four fundamental freedoms in the Treaty establishing the European Community.
We are dealing with a deficient strategic plan because we talk about the free movement of services, capital and goods, and from cattle to uranium they can move around freely in Europe. It is only people who are subject to restrictions in the European Union. They are subjected to these restrictions because of a defence mechanism. When Mr Posselt talks about freedom of movement, he mainly means people from the southern hemisphere or asylum seekers. But I am talking, say, about an American professor who accepts a chair at a German university, receives a residence permit for the Federal Republic of Germany and who, when he wishes to give a guest lecture at the Sorbonne in Paris has to apply for a visa, which he is possibly still waiting for because the French or German authorities are not making progress on it. This is because of the diverse and - for the lack of a strategic plan - very heterogeneous administrative provisions in the Member States.
I am talking about the engineer who is sent from a third-country to the EU by a firm which has offices in various different locations. He is subjected to the same bureaucratic obstacle, which incidentally ought not to exist at all in a free market and in a free economy. That is why, in connection with Mr Deprez's excellent report, I call on you, when you are debating the freedom of movement and its regulation, not only always to employ a defence mechanism against those whom we supposedly or really do not want here, but finally to realise firstly that freedom of movement is a human right and secondly that it makes economic sense in the European Union.
(Applause)
Ladies and gentlemen, the French initiative that we are discussing today once again demonstrates the importance of clarifying all the measures on free movement which present the problem of opening up borders. All the statistics show that migratory flows have not diminished and that they will even increase over the coming years. Therefore, the problem of free movement of third-country nationals within the Schengen area will again rear its head and become even more acute.
Yet, the citizens of Europe expect a clear and consistent overall policy on migration. The amendment of Article 18 of the Schengen Agreement is the key element of the French initiative. A holder of a long-stay visa should not enjoy fewer rights than a person who holds a short-stay visa. The issue is to facilitate the free movement of migrants who return home regularly, whatever visa they hold.
We should be aware that, currently, third-country nationals may only transit through the territory of another Member State in order to reach the country which issued their long-stay visa. From then on, they can no longer move around within the Schengen area until they have obtained a residence permit.
This is where the difficulty lies. In terms of the principle of free movement, third-country nationals with a long-stay visa are in the most unfavourable position, even though they might have had to wait several months or even years to obtain the visa.
Furthermore, the text of the French initiative omits the problem of family reunion, a problem which arises in particular when citizens of the Union marry third-country nationals. Why not therefore treat those who hold a long-stay visa as already resident so that they can enjoy the same right to freedom of movement? As Mr Deprez also highlighted, the legal basis of the proposal could have been envisaged in a different way so that it covered all aspects mentioned in these arrangements.
To sum up, it seems right to reject an imprecise and incomplete initiative relating to a matter as sensitive as Community immigration policy. In order to respect and fully guarantee Community legislative power, we must urgently adopt legislation on rights to freedom of movement, immigration and asylum.
The only way to prevent a Fortress Europe being built is to make our repressive visa policy considerably more flexible. The current system does nothing to reduce the migratory flow, on the contrary, it encourages networks of smugglers of illegal immigrants to thrive.
Mr President, I absolutely agree with Mr Deprez. This is a really important issue which goes to the whole heart of why we have the European Union. The fundamental principles of the Union are freedom, respect for democracy, human rights, and if you remove freedom of movement, if you stigmatise people because they have applied for a visa or they hold a particular type of visa, I believe you undermine the fundamental principles of the Union. That is why I welcome the broad thrust of Mr Deprez's report. It is a well-considered report and, as he said quite rightly, it is relevant to thousands of people. But even if it was relevant to only one person, we would still be acting, I am afraid, years, decades, after the time when we should have acted. It is, as he said, a means to achieve a goal and I welcome his legal basis of Article 62(3).
I share Mr Deprez's concerns and his amendments afford freedom of movement for those awaiting a definitive visa. I welcome his refinement of the French proposals. There is a real need for these proposals. We must treat people fairly and with dignity and remove the stigma of visa stays.
Some Member States will have reservations, but we must recognise that change is essential and that people must not be penalised in terms of their freedom of movement by unjustifiable and cumbersome administrative procedures.
I congratulate Mr Deprez on an intelligent and reasoned approach, with measures that facilitate freedom of movement for third-country nationals on Member State territories for a maximum period of three months. This is a guarantee. We should welcome it and therefore welcome his report.
Finally, perhaps this report will at some time enable us in this Chamber and in the Union to have a rational and reasonable debate on immigration and visa issues, decoupled from the ugliness of nationalism and xenophobia. I welcome Mr Deprez's report.
Mr President, on behalf of the Commission, I should like to offer my congratulations on the thorough and exhaustive work of the rapporteur, Mr Deprez.
The Commission supports the objective pursued by the French initiative to facilitate freedom of movement within the Schengen area for holders with long-stay visas prior to the issue of a residence document with equivalent status to a visa.
However, the Commission cannot support the selected legal basis, which has obvious implications for the content of the actual instrument. The Commission accordingly shares your rapporteur's position. It considers that the proper legal basis for this regulation is Article 62(3) of the EC Treaty, "measures setting out the conditions under which nationals of third countries shall have the freedom to travel within the territory of the Member States during a period of no more than three months".
For the sake of consistency with that legal basis, the Commission also agrees with your rapporteur on the need to amend Article 21 of the Convention for the implementation of the Schengen Agreement, which regulates the movement of foreigners, rather than Article 18. The latter article merely specifies that long-stay visas are issued on a national basis and sets the conditions for transit by holders of long-stay visas.
The only further point that the Commission might add to those made by the rapporteur is this: it regards the amendments to the Common Consular Instruction as going far enough. It is also necessary to amend the Common Manual so that border police can be informed of the new status of the long-stay visa.
Finally, the Commission can confirm its intention of shortly presenting an overall proposal for legislation as regards the right to travel in the Schengen area to avoid fragmentary action that would not be conducive to transparency and clarity in the public mind or certainty as to the law.
Thank you very much, Commissioner.
The debate is closed.
The vote on the report will take place immediately after the votes on the topical and urgent subjects of major importance, which are about to begin.
VOTE (continuation)
Mr President, this is the last explanation of vote of the part-session and if, with my foot broken and in plaster, I succeed in getting to the end of this last explanation as well, I shall have some hope of not having put my foot in it too often.
That said, I want to tell you that I consulted my daughter Elisabetta about this report. She is a young lawyer and also a regional assembly member for the Pensioners' Party in Lombardy. Her advice as a lawyer was to vote for the report as it stood, because it would mean more cases and lawsuits. But as a legislator and assembly member, she said she should do, and advised me to do, what was best for the citizens, and vote for it only if it was amended. And that is what I have done, Mr President.
We should like to thank the Fatuzzo family for their comments on the Deprez report.
The directive proposed by the French Republic is based on the mutual recognition of deportation orders as soon as they are issued by a Member State of the European Union. The Communist Party of Greece rejects this approach because, at a time when deportation orders are already being abused in various countries of the European Union, the new directive will foster further violation of the law.
Experience has shown that the administrative authorities are even prepared - all too prepared - to issue deportation orders against legal immigrants who happen to violate certain rules (including the highway code), using the pretext of the threat to public order and national security. The new law on aliens currently passing through the Greek parliament contains provision to this effect.
For these reasons, we voted against the Deprez report.
The Deprez report proposes that the holder of a long-stay visa who is awaiting a residence permit should enjoy the same rights to freedom of movement as the holder of a residence permit. This marks an improvement on the French initiative which proposed that a long-stay visa should offer the same rights in terms of movement as a short-stay visa.
In 1986, when, on the pretext of combating terrorism, France reintroduced tourist visas, the European Parliament requested that these be withdrawn, perceiving "discrimination towards citizens of non-member countries" .
Today, such discrimination has been made commonplace by the Schengen Convention and by communitising policy on migration. Visas are refused by consular offices that operate with a total lack of transparency and rarely have to explain their reasons. European consulates simply refer to "the migratory risk" or registration in the Schengen Information System. In addition to the vast number of official rejections, an incalculable number of verbal requests have been refused point-blank. A good deal of trafficking goes on in consulates because so few visas are issued. This constant humiliation of nationals from the Southern hemisphere has no purpose except to stop them crossing borders and no effect except to encourage illegal immigration.
The Deprez report rightly concludes that there is a lack of transparency and democratic control when it comes to visas and movement in Europe. That is why I shall vote in its favour.
Adjournment of the session
That concludes the agenda.
I declare the session of the European Parliament adjourned.
(The sitting was closed at 6.15 p.m.)